 



Exhibit 10 (n)
EXECUTION COPY
$1,000,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
among
ARROW ELECTRONICS, INC.,
THE SUBSIDIARY BORROWERS
The Several Banks
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA,
BNP PARIBAS and
WACHOVIA BANK NATIONAL ASSOCIATION
as Syndication Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
__________
J.P. MORGAN SECURITIES INC.,
as Arranger
Dated as of January 11, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
SECTION 1. DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    24  
1.3 Accounting Determinations
    24  
 
       
SECTION 2. THE COMMITTED RATE LOANS
    24  
2.1 Committed Rate Loans
    24  
2.2 Procedure for Committed Rate Loan Borrowing
    25  
2.3 Repayment of Committed Rate Loans; Evidence of Debt
    26  
2.4 Termination or Reduction of Commitments
    26  
2.5 [reserved]
    26  
2.6 [reserved]
    26  
2.7 [reserved]
    26  
2.8 [reserved]
    27  
2.9 [reserved]
    27  
2.10 Commitment Increases
    27  
2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies
    28  
2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loans
    30  
2.13 Extension of Revolving Termination Date
    31  
 
       
SECTION 3. THE COMPETITIVE ADVANCE LOANS
    32  
3.1 Competitive Advance Loans
    32  
3.2 Procedure for Competitive Advance Loan Borrowing
    32  
3.3 Repayment of Competitive Advance Loans; Evidence of Debt
    34  
3.4 Prepayments
    34  
 
       
SECTION 4. THE SWING LINE LOANS
    34  
4.1 Swing Line Loans
    34  
4.2 Procedure for Swing Line Borrowing
    35  
4.3 Repayment of Swing Line Loans; Evidence of Debt
    35  
4.4 Allocating Swing Line Loans; Swing Line Loan Participations
    36  
 
       
SECTION 5. THE LETTERS OF CREDIT
    37  
5.1 L/C Commitment
    37  
5.2 Procedure for Issuance of Letters of Credit under this Agreement
    38  
5.3 Fees, Commissions and Other Charges
    39  
5.4 L/C Participations
    39  
5.5 Reimbursement Obligation of the Specified Borrowers
    40  
5.6 Obligations Absolute
    41  
5.7 Letter of Credit Payments
    41  
5.8 Application
    41  

-i-



--------------------------------------------------------------------------------



 



              Page
SECTION 6. LOCAL CURRENCY FACILITIES
    42  
6.1 Terms of Local Currency Facilities
    42  
6.2 Reporting of Local Currency Outstandings
    43  
6.3 Refunding of Local Currency Loans
    43  
 
       
SECTION 7. THE TERM LOANS
    45  
7.1 Term Commitments
    45  
7.2 Procedure for Term Loan Borrowing
    45  
7.3 Repayment of Term Loans
    46  
 
       
SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
    46  
8.1 Facility Fee; Utilization Fee; Other Fees; Other Payments
    46  
8.2 Computation of Interest and Fees
    46  
8.3 Pro Rata Treatment and Payments
    47  
8.4 Illegality
    48  
8.5 Requirements of Law
    48  
8.6 Taxes
    50  
8.7 Company’s Options upon Claims for Increased Costs and Taxes
    52  
8.8 Break Funding Payments
    53  
8.9 Determinations
    54  
8.10 Change of Lending Office
    54  
8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments
    54  
8.12 Conversion and Continuation Options
    56  
8.13 Minimum Amounts of Tranches
    56  
8.14 Interest Rates and Payment Dates for Term Loans and Committed Rate Loans
    56  
8.15 Inability to Determine Interest Rate
    57  
8.16 Optional Prepayments
    57  
 
       
SECTION 9. REPRESENTATIONS AND WARRANTIES
    58  
9.1 Financial Condition
    58  
9.2 No Change
    58  
9.3 Corporate Existence; Compliance with Law
    58  
9.4 Corporate Power; Authorization; Enforceable Obligations
    59  
9.5 No Legal Bar
    59  
9.6 No Material Litigation
    59  
9.7 No Default
    59  
9.8 Ownership of Property; Liens
    60  
9.9 Intellectual Property
    60  
9.10 Local Currency Facilities
    60  
9.11 Taxes
    60  
9.12 Federal Regulations
    60  
9.13 ERISA
    61  
9.14 Investment Company Act; Other Regulations
    61  
9.15 Subsidiaries
    61  

-ii-



--------------------------------------------------------------------------------



 



              Page
9.16 Accuracy and Completeness of Information
    62  
9.17 Purpose of Loans; Commitments
    62  
9.18 Environmental Matters
    62  
 
       
SECTION 10. CONDITIONS PRECEDENT
    63  
10.1 Conditions to Closing Date
    63  
10.2 Conditions to Each Extension of Credit
    64  
 
       
SECTION 11. AFFIRMATIVE COVENANTS
    65  
11.1 Financial Statements
    66  
11.2 Certificates; Other Information
    67  
11.3 Payment of Obligations
    68  
11.4 Conduct of Business and Maintenance of Existence
    68  
11.5 Maintenance of Property; Insurance
    68  
11.6 Inspection of Property; Books and Records; Discussions
    68  
11.7 Notices
    69  
11.8 Environmental Laws
    69  
11.9 Additional Subsidiary Guarantees
    70  
11.10 Foreign Subsidiary Borrowers
    70  
 
       
SECTION 12. NEGATIVE COVENANTS
    70  
12.1 Financial Condition Covenants
    70  
12.2 Limitation on Indebtedness of Subsidiaries
    71  
12.3 Limitation on Liens
    71  
12.4 Limitation on Fundamental Changes
    73  
12.5 Limitations on Payments
    73  
12.6 Limitations on Acquisitions
    73  
12.7 Limitation on Negative Pledge Clauses
    74  
12.8 Limitation on Restrictions on Subsidiary Distributions
    74  
 
       
SECTION 13. EVENTS OF DEFAULT
    75  
 
       
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGER
    78  
14.1 Appointment
    78  
14.2 Delegation of Duties
    78  
14.3 Exculpatory Provisions
    78  
14.4 Reliance by Administrative Agent
    79  
14.5 Notice of Default
    79  
14.6 Non-Reliance on Administrative Agent and Other Banks
    79  
14.7 Indemnification
    80  
14.8 Administrative Agent in Its Individual Capacity
    80  
14.9 Successor Administrative Agent
    80  
14.10 The Arranger and Syndication Agents
    81  
 
       
SECTION 15. MISCELLANEOUS
    81  
15.1 Amendments and Waivers
    81  

-iii-



--------------------------------------------------------------------------------



 



              Page
15.2 Notices
    84  
15.3 No Waiver; Cumulative Remedies
    85  
15.4 Survival of Representations and Warranties
    85  
15.5 Payment of Expenses and Taxes
    86  
15.6 Successors and Assigns; Participations and Assignments
    87  
15.7 Adjustments; Set-off
    89  
15.8 Power of Attorney
    90  
15.9 Judgment
    90  
15.10 Counterparts
    91  
15.11 Severability
    91  
15.12 Integration
    91  
15.13 GOVERNING LAW
    91  
15.14 Submission To Jurisdiction; Waivers
    92  
15.15 Acknowledgements
    92  
15.16 WAIVERS OF JURY TRIAL
    93  
15.17 USA Patriot Act
    93  

SCHEDULES

         
I
  -   Banks and Commitments
II
  -   Subsidiary Borrowers
III
  -   Certain Information Concerning Swing Line
           Loans and Letters of Credit
IV
  -   Administrative Schedule
1.1
  -   Existing Joint Ventures
5.1
  -   Existing Letters of Credit
9.10
  -   Outstanding Local Currency Loans
9.13
  -   Excluded ERISA Arrangements
9.18
  -   Environmental Matters
12.2
  -   Existing Indebtedness
13(i)
  -   Material Litigation  
EXHIBITS
         
Exhibit A
  -   Form of Joinder Agreement
Exhibit B
  -   Form of Schedule Amendment
Exhibit C
  -   Form of Local Currency Facility Addendum
Exhibit D
  -   [Reserved]
Exhibit E
  -   Form of Borrowing Certificate
Exhibit F-1
  -   Form of Company Guarantee
Exhibit F-2
  -   Form of Subsidiary Guarantee
Exhibit G-1
  -   Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP

-iv-



--------------------------------------------------------------------------------



 



         
Exhibit G-2
  -   Form of Opinion of Peter S. Brown
Exhibit G-3
  -   Opinions Relating to Foreign Subsidiary Borrowers
Exhibit H
  -   Form of Certificate Pursuant to Subsection 11.2
Exhibit I
  -   Form of Assignment and Acceptance
Exhibit J-1
      Form of Extension Request
Exhibit J-2
  -   Form of Continuation Notice
Exhibit K
  -   Form of New Bank Supplement
Exhibit L
  -   Form of Revolving Commitment Increase Supplement

-v-



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT, dated as of
January 11, 2007, among:
     (i) ARROW ELECTRONICS, INC., a New York corporation (the “Company”);
     (ii) the SUBSIDIARY BORROWERS (as hereinafter defined);
     (iii) the several banks and other financial institutions from time to time
parties to this Agreement (the “Banks”);
     (iv) BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, BNP PARIBAS AND
WACHOVIA BANK NATIONAL ASSOCIATION, as syndication agents for the Banks
hereunder (in such capacity, the “Syndication Agents”); and
     (v) JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks
hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H :
          WHEREAS, the Company has requested the Banks to make available
five-year revolving and term credit facilities by amending and restating the
Amended and Restated Credit Agreement, dated as of June 13, 2005, among the
Company, certain of its subsidiaries, certain financial institutions, JPMorgan
Chase Bank, N.A., as administrative agent, and others (as in effect on the date
hereof, the “Existing Credit Agreement”); and
          WHEREAS, the Banks are willing to make such credit facility available
upon and subject to the terms and conditions hereafter set forth;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree that, effective as of the
Closing Date (as defined below), the Existing Credit Agreement shall be amended
and restated in its entirety as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Base CD Rate in effect on such day plus 1% and (c) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank,
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



2

N.A. as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to debtors);
“Base CD Rate” shall mean the sum of (a) the product of (i) the Three-Month
Secondary CD Rate and (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the CD Reserve Percentage and (b) the CD
Assessment Rate; and “Three-Month Secondary CD Rate” shall mean, for any day,
the secondary market rate for three-month certificates of deposit reported as
being in effect on such day (or, if such day shall not be a Business Day, the
next preceding Business Day) by the Board through the public information
telephone line of the Federal Reserve Bank of New York (which rate will, under
the current practices of the Board, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day), or, if such rate shall
not be so reported on such day or such next preceding Business Day, the average
of the secondary market quotations for three-month certificates of deposit of
major money center banks in New York City received at approximately 10:00 A.M.,
New York City time, on such day (or, if such day shall not be a Business Day, on
the next preceding Business Day) by JPMorgan Chase Bank, N.A. from three New
York City negotiable certificate of deposit dealers of recognized standing
selected by it. Any change in the ABR due to a change in the Prime Rate, the
Three-Month Secondary CD Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds Effective
Rate, respectively.
     “ABR Loans”: Loans denominated in Dollars the rate of interest applicable
to which is based upon the ABR.
     “Acceleration Date”: any date on which the Commitments shall have been
terminated and/or the Loans shall have been declared immediately due and payable
pursuant to Section 13.
     “Additional Local Currencies”: Australian Dollars, Singapore Dollars, New
Taiwan Dollars and any other available and freely convertible non-Dollar
currency selected by the Company and approved by the Administrative Agent in the
manner described in subsection 15.1(b).
     “Adjusted Consolidated EBITDA”: for any fiscal period, without duplication
(a) the Consolidated Net Income of the Company and its Subsidiaries for such
period, plus (b) to the extent deducted from earnings in determining
Consolidated Net Income for such period, the sum, in each case for such period,
of income taxes, interest expense, depreciation expense, amortization expense,
including amortization of any goodwill or other intangibles, minus (c) to the
extent included in determining Consolidated Net Income for such period, non-cash
equity earnings of unconsolidated Affiliates, plus (d) to the extent excluded in
determining Consolidated Net Income for such period, cash distributions received
by the Company from unconsolidated Affiliates plus (e) to the extent deducted
from earnings in determining Consolidated Net Income for such period, non-cash
charges due to impairments recorded in such period in accordance with Financial
Accounting Standards Board’s Statement of Financial Accounting Standards
No. 142, all as determined on a consolidated basis in accordance with GAAP plus
(f)
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



3

gains or losses related to the early extinguishment of notes, bonds or other
fixed income obligations plus (g) gains or losses due to integration or
restructuring charges to the extent disclosed in public filings; provided that
in determining Adjusted Consolidated EBITDA for any period of four consecutive
fiscal quarters during which any business is acquired by the Company, such
Adjusted Consolidated EBITDA shall be measured on a pro forma basis to include
the consolidated EBITDA of the acquired business (determined for such business
in the manner Adjusted Consolidated EBITDA is determined for the Company, as
described above in this definition), plus identifiable, board-approved and
publicly announced acquisition-related synergies which are expected to be
realized over a twelve-month period following such acquisition.
     “Administrative Agent”: as defined in the preamble hereto.
     “Administrative Schedule”: Schedule IV to this Agreement, which contains
interest rate definitions and administrative information in respect of the Term
Loans, each Currency and each Type of Loan.
     “Affected Bank”: any Bank affected by the events described in subsection
8.4, 8.5 or 8.6, as the case may be, but only for the period during which such
Bank shall be affected by such events.
     “Affiliate”: as to any Person, (a) any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person or (b) any Person who is a director
or officer of the Company or any of its Subsidiaries. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Aggregate Revolving Committed Outstandings”: the aggregate outstanding
principal or face amount of the Committed Rate Loans, Swing Line Loans, Letters
of Credit and Local Currency Loans hereunder.
     “Agreement”: this Amended and Restated Five Year Credit Agreement, as
amended, supplemented or otherwise modified from time to time.
     “Allocable Share”: as to any Assenting Bank at any time, a fraction, the
numerator of which shall be the Commitment of such Assenting Bank then in effect
and the denominator of which shall be the aggregate of the Commitments of all
Assenting Banks then in effect.
     “Applicable Margin”: for each Type of Loan for any day, the rate per annum
determined based upon the Rating in effect on such date by both S&P and Moody’s
set forth under the relevant column heading below opposite such Rating:
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



4

                                      Applicable Margin   Applicable Margin    
        (in basis points)   (in basis points)   Applicable Margin     Rating  
for Committed Rate   for Eurocurrency   (in basis points) Level   (S&P/Moody’s)
  Eurocurrency Loans   Term Loans   for ABR Loans
I
  Greater than or equal to BBB+/Baa1     27.0       40.0       0  
 
                           
II
  Greater than or equal to BBB/Baa2     35.0       50.0       0  
 
                           
III
  Greater than or equal to BBB-/Baa3     42.5       60.0       0  
 
                           
IV
  Greater than or equal to BB+/Ba1     50.0       70.0       0  
 
                           
V
  Less than
BB+/Ba1     65.0       90.0       0  

; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Applicable Margin set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I – III or (B) the lower of
such Ratings if no Rating is within Level I – III, will apply if the Ratings
differ by only one level, (ii) the Applicable Margin consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Applicable Margin will
be based on the Rating of less than BB+/Ba1.
     “Application”: an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to issue a Letter of Credit.
     “Arranger”: JPMorgan Securities Inc., as sole advisor, sole lead arranger
and sole bookrunner.
     “Arrow Note Documents”: the collective reference to the Indenture dated as
of January 15, 1997 between the Company and The Bank of New York (as successor
to Bank of Montreal Trust Company), as Trustee, all supplemental indentures in
respect thereof, and all notes issued thereunder and under any such supplemental
indenture, as any such document may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
     “Assenting Bank”: as defined in subsection 8.7(a).
     “Assignee”: as defined in subsection 15.6(c).
     “Assignment and Acceptance”: each Assignment and Acceptance, substantially
in the form of Exhibit I, executed and delivered pursuant to subsection 15.6(c).
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



5

     “Available Foreign Currencies”: (i) with respect to Committed Rate Loans
and Swing Line Loans, Pounds Sterling, euro, Hong Kong Dollars and Swedish
Kroner, and any other currency agreed upon by the Company, the Administrative
Agent and all of the Banks, (ii) with respect to Competitive Advance Loans, any
currency agreed upon by the Borrower of such Competitive Advance Loan and the
Bank that makes such Competitive Advance Loan and (iii) with respect to Letters
of Credit, Pounds Sterling and euro.
     “Banks”: as defined in the preamble hereto; provided, that unless the
context otherwise requires, each reference herein to the Banks shall be deemed
to include any Conduit Bank.
     “Board”: the Board of Governors of the Federal Reserve System or any
successor.
     “Borrowers”: the collective reference to the Company, the Subsidiary
Borrowers and the Local Currency Borrowers.
     “Borrowing Date”: any Business Day on which the Company or any Subsidiary
Borrower requests the Banks to make Loans hereunder.
     “Business”: as defined in subsection 9.18(b).
     “Business Day”: (a) when such term is used in respect of any amount
denominated or to be denominated in (i) any Available Foreign Currency, a London
Banking Day which is also a day other than a Saturday or Sunday on which banks
are open for general banking business in (x) the city which is the principal
financial center of the country of issuance of such Available Foreign Currency,
(y) in the case of euros only, Frankfurt, Germany (or such other principal
financial center as the Administrative Agent may from time to time nominate for
this purpose) and (z) New York City and (ii) Dollars, a London Banking Day which
is also a day other than a Saturday or Sunday on which banks are open for
general banking business in New York City and (b) when such term is used for the
purpose of determining the date on which the Eurocurrency Rate is determined
under this Agreement for any Loan denominated in euro for any Interest Period
therefor and for purposes of determining the first and last day of any Interest
Period, references in this Agreement to Business Days shall be deemed to be
references to Target Operating Days.
     “CD Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.
     “CD Reserve Percentage”: for any day as applied to any ABR Loan, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board, for determining the maximum reserve requirement for a
Depositary Institution (as
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



6

defined in Regulation D of the Board as in effect from time to time) in respect
of new non-personal time deposits in Dollars having a maturity of 30 days or
more.
     “Capital Lease Obligations”: with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, options or rights to purchase any of the foregoing.
     “Change in Control”: one or more of the following events:
     (a) less than a majority of the members of the Company’s board of directors
shall be persons who either (i) were serving as directors on the Closing Date or
(ii) were nominated as directors and approved by the vote of the majority of the
directors who are directors referred to in clause (i) above or this clause (ii);
or
     (b) the stockholders of the Company shall approve any plan or proposal for
the liquidation or dissolution of the Company; or
     (c) a Person or group of Persons acting in concert (other than the direct
or indirect beneficial owners of the Capital Stock of the Company as of the
Closing Date) shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become the direct
or indirect beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time) of securities of
the Company representing 40% or more of the combined voting power of the
outstanding voting securities for the election of directors or shall have the
right to elect a majority of the board of directors of the Company.
     “Closing Date”: the date on which the conditions precedent set forth in
subsection 10.1 shall be satisfied.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Commitment” as to any Bank, the sum of the Term Commitment and the
Revolving Commitment of such Bank.
     “Committed Exposure”: as to any Bank, the sum of (a) the aggregate Dollar
Equivalent Amount of the principal amount of all outstanding Committed Rate
Loans and Local Currency Loans made by such Bank or its Local Currency Bank
affiliates, agencies
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



7

or branches plus (b) such Bank’s Revolving Commitment Percentage of the
aggregate Dollar Equivalent Amount of the principal or face amount of all
outstanding Swing Line Loans and L/C Obligations.
     “Committed Rate Loan”: as defined in subsection 2.1; a Committed Rate Loan
bearing interest based upon the ABR shall be a “Committed Rate ABR Loan”, and a
Committed Rate Loan bearing interest based upon a Eurocurrency Rate shall be a
“Committed Rate Eurocurrency Loan”.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, which
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
     “Company”: as defined in the preamble hereto.
     “Company Guarantee”: the Guarantee of the Company, substantially in the
form of Exhibit F-1, as amended, supplemented or otherwise modified from time to
time.
     “Competitive Advance Loan”: as defined in subsection 3.1.
     “Competitive Advance Loan Offer”: with respect to any Competitive Advance
Loan Request in any Currency, an offer from a Bank in respect of such
Competitive Advance Loan Request, containing the information in respect of such
Competitive Advance Loan Offer and delivered to the Person, in the manner and by
the time specified for a Competitive Advance Loan Offer in respect of such
Currency in the Administrative Schedule.
     “Competitive Advance Loan Request”: with respect to any Competitive Advance
Loan in any Currency, a request from the Specified Borrower in respect of such
Loan, containing the information in respect of such Competitive Advance Loan and
delivered to the Person, in the manner and by the time specified for a
Competitive Advance Loan Request in respect of such Currency in the
Administrative Schedule.
     “Conduit Bank”: any special purpose corporation organized and administered
by any Bank for the purpose of making Loans and funding L/C Participant
Obligations otherwise required to be made or funded by such Bank and designated
to the Administrative Agent and the Borrower by such Bank in a written
instrument; provided, that the designation by any Bank of a Conduit Bank shall
not relieve the designating Bank of any of its obligations to fund a Loan or an
L/C Participant Obligation under this Agreement if, for any reason, its Conduit
Bank fails to fund any such Loan or L/C Participant Obligation, and the
designating Bank (and not the Conduit Bank) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Bank, and provided, further, that no
Conduit Bank shall (a) be entitled to receive any greater amount pursuant to
Section 8.5, 8.6, 8.8, or 15.5 than the designating Bank would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Bank or (b) be deemed to have any Commitment.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



8

     “Continuation Notice”: as defined in Section 2.13(a).
     “Continuing Bank”: as defined in Section 2.13(a).
     “Consolidated Cash Interest Expense”: for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of the Company
and its Subsidiaries minus (b) the amount of non-cash interest (including
interest paid by the issuance of additional securities) included in such amount;
provided that in the case of any Permitted Receivables Securitization,
“Consolidated Cash Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount) accrued and paid or payable in cash for such period by the
special purpose entity to the Receivable Financiers under such Permitted
Receivables Securitization.
     “Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period.
     “Consolidated Leverage Ratio”: on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Adjusted Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.
     “Consolidated Net Income”: for any fiscal period, the consolidated net
income (or loss) of the Company and its Subsidiaries after excluding all
unusual, extraordinary and non-recurring gains and after adding all unusual,
extraordinary and non-recurring losses, in all cases of the Company and its
Subsidiaries determined on a consolidated basis during the relevant period in
accordance with GAAP.
     “Consolidated Total Debt”: at the date of determination thereof, (i) all
Indebtedness of the Company and its Subsidiaries (excluding Indebtedness of the
Company owing to any of its Subsidiaries or Indebtedness of any Subsidiary of
the Company owing to the Company or any other Subsidiary of the Company), as
determined on a consolidated basis in accordance with GAAP plus (ii) without
duplication of amounts included in clause (i) above, an amount equal to the
aggregate unpaid amount of cash proceeds advanced by the Receivables Financiers
to the special purpose entity under any Permitted Receivables Securitization at
the date of determination.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Credit Documents”: this Agreement, the Applications, the Subsidiary
Guarantees, the Company Guarantee and the Local Currency Facilities.
     “Currencies”: the collective reference to Dollars and Foreign Currencies.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



9

     “Default”: any of the events specified in Section 13, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
     “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
     “Dollar Equivalent Amount”: with respect to (i) the amount of any Foreign
Currency on any date, the equivalent amount in Dollars of such amount of Foreign
Currency, as determined by the Administrative Agent using the Exchange Rate and
(ii) any amount in Dollars, such amount.
     “Dollars” and “$”: dollars in lawful currency of the United States of
America.
     “Domestic Subsidiary”: as to any Person, a Subsidiary of such Person
organized under the laws of a State of the United States or the District of
Columbia.
     “Domestic Subsidiary Borrower”: each Subsidiary of the Company listed as a
Domestic Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i).
     “Environmental Laws”: any and all applicable foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including, without limitation, common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “euro”: the single currency of participating member states of the European
Union.
     “Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency
Rate.
     “Eurocurrency Rate”: in respect of Dollars and each Available Foreign
Currency, the rate determined as the Eurocurrency Rate for Dollars or such
Available Foreign Currency in the manner set forth in the Administrative
Schedule.
     “European Subsidiaries”: as of any date, any Subsidiary of the Company that
is domiciled in Europe.
     “Event of Default”: any of the events specified in Section 13, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



10

     “Exchange Rate”: with respect to any Foreign Currency on any date, the rate
at which such Foreign Currency may be exchanged into Dollars, as set forth on
such date on page 3750 of the Telerate screen at or about 11:00 a.m. London time
on such date. In the event that such rate does not appear on page 3750 of the
Telerate screen, the “Exchange Rate” with respect to such Foreign Currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such Foreign
Currency are then being conducted, at or about 10:00 a.m., local time, at such
date for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error (without prejudice to
the determination of the reasonableness of such method).
     “Existing Credit Agreement”: as defined in the recitals hereof.
     “Existing Joint Ventures”: the Persons specified on Schedule 1.1.
     “Existing Subsidiary Guarantee”: the Subsidiary Guarantee executed on
February 22, 2001 by Support Net, Inc., an Indiana corporation, Gates/Arrow
Distributing, Inc., a Delaware corporation, and Mid Range Open Computing
Alliance, Inc., a Delaware corporation, as the same may be amended, supplemented
or otherwise modified from time to time.
     “Exposure”: at any date, (a) as to all the Banks, the aggregate Dollar
Equivalent Amount of (i) the outstanding principal amount of all Revolving Loans
then outstanding and (ii) all L/C Obligations then outstanding, (b) as to any
Bank, the aggregate Dollar Equivalent Amount of (i) the outstanding principal
amount of all Committed Rate Loans, Local Currency Loans and Competitive Advance
Loans made by such Bank or its Local Bank affiliates, branches or agencies and
(ii) such Bank’s Revolving Commitment Percentage of the outstanding principal
amount of all Swing Line Loans and L/C Obligations and (c) as to any Borrower,
the aggregate Dollar Equivalent Amount of the outstanding principal amount of
all Revolving Loans to such Borrower then outstanding.
     “Extensions of Credit”: the collective reference to the making of any Loans
(including, without limitation, participating in any Swing Line Loans) and the
issuance of, or participation in, any Letters of Credit but excluding the
continuation or conversion of any Loan pursuant to a Notice of Conversion or a
Notice of Continuation.
     “Extension Request”: as defined in subsection 2.13(a).
     “Facility Fee Rate”: a rate per annum determined based upon the Rating in
effect on such date by both S&P and Moody’s set forth under the relevant column
heading below opposite such Rating:
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



11

                  Rating   Facility Fee Rate (in Level   (S&P/Moody’s)   basis
points)
I
  Greater than or equal to BBB+/Baa1     8.0  
 
           
II
  Greater than or equal to BBB/Baa2     10.0  
 
           
III
  Greater than or equal to BBB-/Baa3     12.5  
 
           
IV
  Greater than or equal to BB+/Ba1     15.0  
 
           
V
  Less than
BB+/Ba1     20.0  

; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Facility Fee Rate set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I – III or (B) the lower of
such Ratings if no Rating is within Level I – III, will apply if the Ratings
differ by only one level, (ii) the Facility Fee Rate consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Facility Fee Rate will
be based on the Rating of less than BB+/Ba1.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.
     “Financing Lease”: any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
     “Foreign Currencies”: the collective reference to the Available Foreign
Currencies and the Additional Local Currencies.
     “Foreign Currency Commitment”: as to any Bank and any Available Foreign
Currency, the obligation of such Bank to make Committed Rate Loans hereunder
denominated in such Available Foreign Currency in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Bank’s name on Schedule I under the caption “[Name of applicable Available
Foreign Currency] Commitment Amount”, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.
     “Foreign Currency Commitment Percentage”: as to any Bank and any Available
Foreign Currency at any time, the percentage which such Bank’s Foreign Currency
Commitment in such Available Foreign Currency then constitutes of the aggregate
Foreign Currency Commitments of all Banks in such Available Foreign Currency.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



12

     “Foreign Currency Exposure”: at any date, the aggregate Dollar Equivalent
Amount of (a) the outstanding principal amount of all Loans then outstanding
which are denominated in a currency other than Dollars and (b) all L/C
Obligations then outstanding which are denominated in a currency other than
Dollars.
     “Foreign Currency Exposure Sublimit”: at any date, (a) with respect to
euros, a Dollar Equivalent Amount equal to $300,000,000, (b) with respect to
Pounds Sterling, a Dollar Equivalent Amount equal to $200,000,000, (c) with
respect to Hong Kong Dollars, a Dollar Equivalent Amount equal to $100,000,000,
and (d) with respect to Swedish Kroner, a Dollar Equivalent Amount equal to
$100,000,000.
     “Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
     “Foreign Subsidiary Borrower”: each Subsidiary of the Company listed as a
Foreign Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i); provided that with respect to any
Subsidiary for which a Foreign Subsidiary Opinion has not previously been
delivered, if the aggregate Exposure of such Subsidiary owing to all Banks
exceeds $20,000,000 for a period of 30 consecutive days, then, unless a Foreign
Subsidiary Opinion is delivered within 30 days after the end of such period,
such Subsidiary shall cease to be a Foreign Subsidiary Borrower 30 days after
the end of such period with respect to all Exposure of such Subsidiary owing to
the Banks in excess of $20,000,000.
     “Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Administrative Agent and the Banks concluding that such Foreign
Subsidiary Borrower and the Credit Documents to which it is a party
substantially comply with the matters listed on Exhibit G-3 hereto, with such
deviations therefrom as the Administrative Agent shall consent (such consent not
to be unreasonably withheld).
     “Funding Office”: (i) for each Term Loan, Type of Committed Rate Loan and
each Currency, the Funding Office set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
     “Funding Time”: (i) for each Type of Committed Rate Loan and Term Loan, and
each Currency, the Funding Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
     “GAAP”: generally accepted accounting principles in the United States of
America in effect from time to time.
     “Governing Documents”: as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



13

     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.
     “Guarantor”: the Company or any Subsidiary in its capacity as a party to
the Company Guarantee or a Subsidiary Guarantee, as the case may be.
     “Hedging Agreements”: (a) Interest Rate Agreements and (b) any swap,
futures, forward or option agreements or other agreements or arrangements
designed to limit or eliminate the risk and/or exposure of a Person to
fluctuations in currency exchange rates.
     “Hedging Banks”: any Bank or any of its subsidiaries or affiliates which
from time to time enter into Hedging Agreements with the Company or any of its
Subsidiaries.
     “Increasing Bank”: as defined in subsection 2.10(c).
     “Indebtedness”: of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



14

ordinary course of business and payable in accordance with customary practices),
(b) the principal amount of any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) the portion of
all obligations of such Person under Financing Leases which must be capitalized
in accordance with GAAP, (d) the principal or stated amount of all obligations
of such Person in respect of letters of credit, banker’s acceptances or similar
obligations issued or created for the account of such Person, (e) all
liabilities arising under Hedging Agreements of such Person, (f) the principal
or stated amount of all Guarantee Obligations of such Person (other than
guarantees by the Company or any Subsidiary in respect of current trade
liabilities of the Company or any Subsidiary incurred in the ordinary course of
business and payable in accordance with customary terms), and (g) the principal
amount of all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December and on the Term Loan Termination Date or
Revolving Termination Date, as applicable, (b) as to any Term Loan or Committed
Rate Loan that is a Eurocurrency Loan having an Interest Period of three months
or less, the last day of such Interest Period, (c) as to any Term Loan or
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period longer
than three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Swing
Line Loan, the last Business Day of each calendar month during which such Swing
Line Loan is outstanding, and (e) as to any Competitive Advance Loan, the date
or dates set forth in the applicable Competitive Advance Loan Request or
otherwise agreed upon by the relevant Borrower and Bank at the time the terms of
such Competitive Advance Loan are determined as provided in subsection 3.2.
     “Interest Period”: with respect to any Term Loan or Committed Rate Loan
that is a Eurocurrency Loan:
     (i) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurocurrency Loan and ending one, two,
three or six months thereafter, as selected by the relevant Borrower in its
Notice of Borrowing or Notice of Conversion, as the case may be, given with
respect thereto; and
     (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months thereafter, as selected by the relevant Borrower by a
Notice of Continuation with respect thereto;
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



15

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (2) any Interest Period that would otherwise extend beyond the relevant
Termination Date shall end on such Termination Date; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
     “Interest Rate Agreement”: any interest rate protection agreement, interest
rate future, interest rate option, interest rate swap, interest rate cap or
other interest rate hedge or arrangement under which the Company is a party or a
beneficiary.
     “Issuing Bank”: in respect of any Currency, each Bank listed as an Issuing
Bank in Schedule III in respect of such Currency.
     “Issuing Office”: in respect of each Issuing Bank, the Issuing Office set
forth for such Issuing Bank in Schedule III.
     “Joinder Agreement”: each Joinder Agreement, substantially in the form of
Exhibit A, from time to time executed and delivered hereunder pursuant to
subsection 15.1 (b).
     “L/C Commitment”: the Dollar Equivalent Amount of $100,000,000.
     “L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent Amount of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 5.5(a).
     “L/C Participant”: in respect of each Letter of Credit, each Bank (other
than the Issuing Bank in respect of such Letter of Credit) in its capacity as
the holder of a participating interest in such Letter of Credit.
     “Letters of Credit”: as defined in subsection 5.1(b).
     “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



16

agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).
     “Liquidity”: the sum of (a) cash and cash equivalents and short-term
investments convertible into cash within sixty (60) days held by the Company and
its Subsidiaries, plus (b) so long as the Company is able to satisfy the
conditions to borrowing set forth in subsection 10.2 (including, but not limited
to, compliance with the financial covenants pursuant to Section 12.1), the
aggregate amount of Undrawn Commitments, plus (c) any amount then available to
the Company or its Subsidiaries under any Permitted Receivables Securitization
or other legally committed credit facilities (provided that, in the case of this
clause (c), the Company or the applicable Subsidiary is able to satisfy all
conditions to the availability of such financing).
     “Loan”: any Term Loan or Revolving Loan.
     “Loan Parties”: the Company and each Subsidiary of the Company which is a
party to a Credit Document.
     “Local Currency Bank”: any Bank (or, if applicable, any affiliate, branch
or agency thereof) party to a Local Currency Facility.
     “Local Currency Bank Maximum Borrowing Amount”: as defined in subsection
6.1(b).
     “Local Currency Borrower”: each Subsidiary of the Company organized under
the laws of a jurisdiction outside the United States that the Company designates
as a “Local Currency Borrower” in a Local Currency Facility Addendum.
     “Local Currency Facility”: any Qualified Credit Facility that the Company
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum or that is set forth on Schedule 9.10.
     “Local Currency Facility Addendum”: a Local Currency Facility Addendum
received by the Administrative Agent, substantially in the form of Exhibit C and
conforming to the requirements of Section 6.
     “Local Currency Facility Agent”: with respect to each Local Currency
Facility, the Local Currency Bank acting as agent for the Local Currency Banks
party thereto.
     “Local Currency Facility Maximum Borrowing Amount”: as defined in
subsection 6.1(b).
     “Local Currency Loan”: any loan made pursuant to a Local Currency Facility.
     “London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



17

     “Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement or other Credit Documents or
(c) the validity or enforceability of this Agreement or any of the other Credit
Documents or the rights or remedies of the Administrative Agent or the Banks
hereunder or thereunder.
     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
     “Moody’s”: Moody’s Investors Service, Inc.
     “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “New Bank”: as defined in subsection 2.10(b).
     “New Bank Supplement”: as defined in subsection 2.10(b).
     “Non-Excluded Taxes”: as defined in subsection 8.6.
     “Non-Extending Bank”: as defined in Section 2.13(a).
     “Notice of Borrowing”: with respect to a Term Loan or Committed Rate Loan
of any Type in any Currency, a notice from the Specified Borrower in respect of
such Loan, containing the information in respect of such Loan and delivered to
the Person, in the manner and by the time specified for a Notice of Borrowing in
respect of such Currency and such Type of Loan in the Administrative Schedule.
     “Notice of Continuation”: with respect to a Term Loan Eurocurrency Loan or
Committed Rate Eurocurrency Loan in any Currency, a notice from the Specified
Borrower in respect of such Loan, containing the information in respect of such
Loan and delivered to the Person, in the manner and by the time specified for a
Notice of Continuation in respect of such Currency in the Administrative
Schedule.
     “Notice of Conversion”: with respect to a Term Loan or Committed Rate Loan
in Dollars which a Specified Borrower wishes to convert from a Eurocurrency Loan
to an ABR Loan, or from an ABR Loan to a Eurocurrency Loan, as the case may be,
a notice from such Borrower setting forth the amount of such Loan to be
converted, the date of such conversion and, in the case of conversions of ABR
Loans to Eurocurrency Loans, the length of the initial Interest Period
applicable thereto. Each Notice of Conversion shall be delivered to the
Administrative Agent at its address set forth in subsection 15.2 and shall be
delivered before 12:00 Noon, New York City time, on the Business Day of the
requested conversion in the case of conversions to ABR Loans, and before 12:00
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



18

Noon, New York City time, three Business Days before the requested conversion in
the case of conversions to Eurocurrency Loans.
     “Notice of Local Currency Outstandings”: with respect to each Local
Currency Facility Agent, a notice from such Local Currency Facility Agent
containing the information, delivered to the Person, in the manner and by the
time, specified for a Notice of Local Currency Outstandings in the
Administrative Schedule.
     “Notice of Prepayment”: with respect to prepayment of any Term Loan or
Committed Rate Loan of any Type in any Currency, a notice from the Specified
Borrower in respect of such Loan, containing the information in respect of such
prepayment and delivered to the Person, in the manner and by the time specified
for a Notice of Prepayment in respect of such Term Loan, Currency and such Type
of Loan in the Administrative Schedule.
     “Notice of Swing Line Borrowing”: with respect to a Swing Line Loan of any
Type in any Currency, a notice from the Specified Borrower in respect of such
Loan, containing the information in respect of such Swing Line Loan and
delivered to the Person, in the manner and by the time agreed by the Company and
the applicable Swing Line Bank in respect of such Currency and such Type of
Loan.
     “Notice of Swing Line Outstandings”: with respect to each Swing Line Bank,
a notice from such Swing Line Bank containing the information, delivered to the
Person, in the manner and by the time, specified for a Notice of Swing Line
Outstandings in the Administrative Schedule.
     “Notice of Swing Line Refunding”: with respect to each Swing Line Bank, a
notice from such Swing Line Bank containing the information, delivered to the
Person, in the manner and by the time, specified for a Notice of Swing Line
Refunding in the Administrative Schedule.
     “Objecting Bank”: as defined in subsection 15.1(e).
     “Offered Increase Amount”: as defined in subsection 2.10(a).
     “Participant”: as defined in subsection 15.6(b).
     “Payment Office”: (i) for each Term Loan, Type of Committed Rate Loan and
each Currency, the Payment Office set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
     “Payment Time”: for each Term Loan, Type of Committed Rate Loan and each
Currency, the Payment Time set forth in respect thereof in the Administrative
Schedule and (ii) for each Competitive Advance Loan, as agreed by the Borrower
that borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



19

     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
     “Permitted Acquisition”: on any date of determination, the acquisition of
all or part of any Person or business unit in any transaction or series of
transactions by the Company or any Subsidiary.
     “Permitted Joint Venture”: on any date of determination, a limited-purpose
corporation, partnership, limited liability company, joint venture or other
similar legal arrangement (whether created by contract or conducted through a
separate legal entity, but excluding any Subsidiary) now or hereafter formed or
invested in by the Company or any of its Subsidiaries with another Person or
Persons in order to conduct a common venture or enterprise with such Person or
Persons.
     “Permitted Receivables Securitization”: any transaction involving one or
more sales, contributions or other conveyances by the Company or any Subsidiary
of any Receivables to a special purpose entity (which may be a Subsidiary or
Affiliate of the Company), which special purpose entity finances such sales,
contributions or other conveyances by in turn conveying an interest in such
Receivables to one or more Receivable Financiers, provided that such transaction
shall not involve any recourse to the Company or any Subsidiary (other than such
special purpose entity) for any reason other than (i) repurchases of
non-eligible Receivables, (ii) indemnification for losses (including any
adjustments for dilutions), other than credit losses related to the Receivables
conveyed in such transaction and (iii) payment of costs, fees, expenses and
indemnities relating to such transaction.
     “Permitted Receivables Agreement”: the Transfer and Administration
Agreement, dated as of March 21, 2001, by and among the Company, Arrow
Electronics Funding Corporation, Bank of America, National Association, as the
administrative agent for the conduit investors and the alternate investors, and
the other parties party thereto, as the same may have been amended prior to and
as in effect on the Closing Date.
     “Person”: an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Pounds”, “Pounds Sterling” and “Sterling”: the lawful currency of the
United Kingdom.
     “Properties”: as defined in subsection 9.18(a).
     “Qualified Credit Facility”: a credit facility (a) providing for one or
more Local Currency Banks to make loans denominated in an Additional Local
Currency to a Local
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



20

Currency Borrower, (b) providing for such loans to bear interest at a rate or
rates determined by the Company and such Local Currency Bank or Local Currency
Banks and (c) otherwise conforming to the requirements of Section 6.
     “Ratings”: the actual or implied senior unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s or S&P, as the
case may be, the bank debt rating of the Company in effect from time to time by
Moody’s or the corporate credit rating of the Company in effect from time to
time by S&P.
     “Re-Allocation Date”: as defined in subsection 2.10(e).
     “Receivables”: all accounts receivable of the Company or any of its
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
     “Receivable Financier”: any Person (other than a Subsidiary or Affiliate of
the Company) that finances the acquisition by a special purpose entity of
Receivables from the Company or any Subsidiary.
     “Register”: as defined in subsection 15.6(d).
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Reimbursement Obligation”: in respect of each Letter of Credit, the
obligation of the account party thereunder to reimburse the Issuing Bank for all
drawings made thereunder in accordance with Section 5 and the Application
related to such Letter of Credit.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Replacement Bank”: a bank or financial institution that assumes certain
Commitments and obligations and purchases certain Loans and rights pursuant to
subsection 8.7(b) or 15.1(e).
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.
     “Required Banks”: at any time, Banks holding more than 50% of the aggregate
amount of the Term Loans and Revolving Commitments (or, at any time after the
Revolving Commitments shall have expired or terminated, Banks holding more than
50% of the aggregate amount of the Term Loans and the Exposure of all Banks at
such time).
     “Requirement of Law”: as to any Person, the Governing Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



21

     “Responsible Officer”: as to any Person, the chief executive officer, the
chairman of the board, the president, the chief financial officer, the chief
accounting officer, any executive or senior vice president or the treasurer of
such Person.
     “Restricted Payments”: as defined in subsection 12.5.
     “Revolving Borrowing Percentage”: (a) with respect to Committed Rate Loans
denominated in Dollars to be made by any Bank at any time, the ratio (expressed
as a percentage) of the amount of such Bank’s Undrawn Commitment at such time to
the aggregate amount of the Undrawn Commitments of all the Banks at such time;
provided, that in determining any Bank’s Undrawn Commitment for purpose of
determining such Bank’s Revolving Borrowing Percentage of any such Committed
Rate Loans whose proceeds will be simultaneously applied to repay Swing Line
Loans or Local Currency Loans or to pay Reimbursement Obligations, such Bank’s
Revolving Commitment Percentage of the amount of such Swing Line Loans and
Reimbursement Obligations, and the amount of such Local Currency Loans owing to
such Bank, will not be considered Committed Exposure of such Bank (such
Revolving Borrowing Percentage of each Bank at any time to be calculated by the
Administrative Agent on the basis of its most recent calculations of the Undrawn
Commitments of the Banks) and (b) with respect to Committed Rate Loans
denominated in any Available Foreign Currency to be made by any Bank at any
time, a percentage equal to such Bank’s Foreign Currency Commitment Percentage
in the Currency of such Committed Rate Loans.
     “Revolving Commitment”: as to any Bank, the obligation of such Bank to make
and/or acquire participating interests in Committed Rate Loans or Swing Line
Loans hereunder and/or under Local Currency Facilities and issue and/or acquire
participating interests in Letters of Credit hereunder in an aggregate Dollar
Equivalent Amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “Dollar Revolving
Commitment Amount”, as such amount may be changed from time to time in
accordance with the provisions of this Agreement.
     “Revolving Commitment Increase Notice”: as defined in subsection 2.10(a).
     “Revolving Commitment Increase Supplement”: as defined in subsection
2.10(c).
     “Revolving Commitment Percentage”: as to any Bank at any time, the
percentage which such Bank’s Revolving Commitment then constitutes of the
aggregate amount of the Revolving Commitments (or, at any time after the
Revolving Commitments shall have expired or terminated, the percentage which the
amount of such Exposure with at such time constitutes of the aggregate amount of
the Exposure with of all the Banks at such time).
     “Revolving Commitment Period”: the period from and including the Closing
Date to and including the earlier of (i) the Revolving Termination Date and,
(ii) such other date on which the Revolving Commitments shall terminate as
provided herein.
     “Revolving Loans”: any Committed Rate Loan, Competitive Advance Loan, Swing
Line Loan or Local Currency Loan.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



22

     “Revolving Termination Date”: January 11, 2012, as such date may be
extended pursuant to Section 2.13 hereof.
     “S&P”: Standard & Poor’s Ratings Group.
     “Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit B, executed and delivered pursuant to subsection 15.1.
     “Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
     “Specified Borrower”: the collective reference to the Company and the
Subsidiary Borrowers.
     “Subsidiary”: as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
     “Subsidiary Borrower”: the collective reference to the Foreign Subsidiary
Borrowers and the Domestic Subsidiary Borrowers.
     “Subsidiary Guarantee”: each of (a) the Existing Subsidiary Guarantee and
(b) each other Subsidiary Guarantee, substantially in the form of Exhibit F-2,
to be executed and delivered from time to time by any other Domestic Subsidiary
pursuant to subsection 11.9, in each case, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Swing Line Bank”: in respect of any Specified Borrower and any Currency,
each Bank listed as a Swing Line Bank in respect of such Specified Borrower and
Currency in Schedule III.
     “Swing Line Currency”: in respect of any Specified Borrower, the Currency
set forth for such Specified Borrower in Schedule III.
     “Swing Line Limit”: in respect of any Specified Borrower, the amount listed
as the Swing Line Limit in respect of such Specified Borrower in Schedule III,
but not in any case for all Specified Borrowers to exceed a Dollar Equivalent
Amount equal to $200,000,000.
     “Swing Line Loan”: as defined in subsection 4.1.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



23

     “Swing Line Rate”: in respect of each Swing Line Currency for each Swing
Line Bank, the interest rate agreed from time to time between the Company and
such Swing Line Bank.
     “Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
     “Term Bank”: as defined in subsection 7.1.
     “Term Commitment”: as to any Bank, the obligation of such Bank, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Bank’s name on
Schedule I. The original aggregate amount of the Term Commitments is
$200,000,000.
     “Term Loans”: as defined in subsection 7.1.
     “Term Loan Termination Date”: January 11, 2012.
     “Term Percentage”: as to any Term Bank at any time, the percentage which
such Term Bank’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Bank’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).
     “Termination Date”. the Revolving Termination Date or Term Loan Termination
Date, as applicable.
     “Total Assets”: at a particular date, the assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
     “Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
     “Tranche”: the collective reference to Eurocurrency Loans of the same Type
in any Currency the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
     “Transferee”: as defined in subsection 15.6(f).
     “Type”: in respect of any Loan, its character as a Term Loan, Committed
Rate Loan, Competitive Advance Loan or Swing Line Loan, as the case may be.
     “UCC”: the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



24

     “Undrawn Commitment”: as to any Bank at any time, the amount of such Bank’s
Revolving Commitment minus the amount of such Bank’s Committed Exposure at such
time but not less than zero.
     “Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500 as the
same may be amended from time to time.
          1.2 Other Definitional Provisions.
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto.
          (b) As used herein and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) The phrases “to the knowledge of the Company” and “of which any
Subsidiary is aware” and phrases of similar import when used in this Agreement
shall mean to the actual knowledge of a Responsible Officer of the Company or
any such Subsidiary, as the case may be.
          1.3 Accounting Determinations. Unless otherwise specified herein, all
accounting determinations for purposes of calculating or determining compliance
with the terms found in subsection 1.1 or the standards and covenants found in
subsection 12.1 and otherwise to be made under this Agreement shall be made in
accordance with GAAP applied on a basis consistent in all material respects with
that used in preparing the financial statements referred to in subsection 9.1.
If GAAP shall change from the basis used in preparing such financial statements,
the certificates required to be delivered pursuant to subsection 11.2
demonstrating compliance with the covenants contained herein shall set forth
calculations setting forth the adjustments necessary to demonstrate how the
Company is in compliance with the financial covenants based upon GAAP as in
effect on the Closing Date.
SECTION 2. THE COMMITTED RATE LOANS
          2.1 Committed Rate Loans.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



25

          (a) Subject to the terms and conditions hereof, each Bank severally
agrees to make loans on a revolving credit basis (“Committed Rate Loans”) to any
Specified Borrower from time to time during the Revolving Commitment Period;
provided, that no Committed Rate Loan shall be made by any Bank if, after giving
effect to the making of such Loan and the simultaneous application of the
proceeds thereof, (i) the aggregate amount of the Exposure of all the Banks
would exceed the aggregate amount of the Revolving Commitments, (ii) the
aggregate amount of the Foreign Currency Exposure in respect of any Currency
would exceed the Foreign Currency Exposure Sublimit for such Currency (iii) in
the case of Committed Rate Loans denominated in an Available Foreign Currency,
the aggregate principal amount of Committed Rate Loans outstanding to a Bank in
such Currency would exceed the Foreign Currency Commitment of such Bank in such
Currency or (iv) the aggregate amount of the Exposure of a Bank would exceed the
Revolving Commitment of such Bank. During the Revolving Commitment Period, the
Specified Borrowers may use the Revolving Commitments by borrowing, prepaying
the Committed Rate Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof.
          (b) The Committed Rate Loans may be made in Dollars or any Available
Foreign Currency and may from time to time be (i) Committed Rate Eurocurrency
Loans, (ii) in the case of Committed Rate Loans in Dollars only, Committed Rate
ABR Loans or (iii) a combination thereof, as determined by the relevant
Specified Borrower and set forth in the Notice of Borrowing or Notice of
Conversion with respect thereto; provided, that no Committed Rate Eurocurrency
Loan shall be made after the day that is one month prior to the Revolving
Termination Date.
          2.2 Procedure for Committed Rate Loan Borrowing. Any Specified
Borrower may request the Banks to make Committed Rate Loans on any Business Day
during the Revolving Commitment Period by delivering a Notice of Borrowing. Each
borrowing of Committed Rate Loans (other than pursuant to a Swing Line refunding
pursuant to subsection 4.4, pursuant to subsection 5.5(c) or pursuant to
subsection 6.3) shall be in an amount equal to (a) in the case of Committed Rate
ABR Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
the then aggregate undrawn amount of the Revolving Commitments is less than
$1,000,000, such lesser amount) and (b) in the case of Committed Rate
Eurocurrency Loans, (i) if in Dollars, $5,000,000 or increments of $500,000
thereafter, and (ii) if in any Available Foreign Currency, an amount in such
Available Foreign Currency of which the Dollar Equivalent Amount is at least
$5,000,000; provided, that any borrowing of Committed Rate Loans may be in an
aggregate amount that is equal to the entire unused balance of the Total
Revolving Commitment. Upon receipt of any such Notice of Borrowing from a
Specified Borrower, the Administrative Agent shall promptly notify each Bank
that has a Revolving Commitment in the relevant Currency of receipt of such
Notice of Borrowing and of such Bank’s Revolving Borrowing Percentage of the
Committed Rate Loans to be made pursuant thereto. Subject to the terms and
conditions hereof, each Bank that has a Revolving Commitment in the relevant
Currency will make its Revolving Borrowing Percentage of each such borrowing
available to the Administrative Agent for the account of such Specified Borrower
at the Funding Office, and at or prior to the Funding Time, for the Currency of
such Loan in funds immediately available to the Administrative Agent in the
applicable Currency. The amounts made available by each Bank will then be made
available to such Specified Borrower at the Funding Office, in like funds as
received by the Administrative Agent.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



26

          2.3 Repayment of Committed Rate Loans; Evidence of Debt.
          (a) Each Specified Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Bank on the Revolving
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 13), the then unpaid principal amount of each Committed Rate
Loan made by such Bank to such Specified Borrower. Each Specified Borrower
hereby further agrees to pay to the Administrative Agent for the account of each
Bank, interest on the unpaid principal amount of the Committed Rate Loans made
to such Specified Borrower from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 8.13.
          (b) Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Specified Borrower to such
Bank resulting from each Committed Rate Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time under this Agreement.
          (c) The Administrative Agent shall maintain the Register pursuant to
subsection 15.6(d), and a subaccount therein for each Bank, in which shall be
recorded (i) the amount of each Committed Rate Loan made hereunder and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Specified
Borrower to each Bank under Committed Rate Loans and (iii) the amount of any sum
received by the Administrative Agent from each Specified Borrower in respect of
Committed Rate Loans, and the amount of each Bank’s share thereof.
          (d) The entries made in the Register and the accounts of each Bank
maintained pursuant to subsection 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded; provided, however, that
the failure of any Bank or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of each Specified Borrower to repay (with applicable interest) the
Committed Rate Loans made to such Specified Borrower by such Bank in accordance
with the terms of this Agreement.
          2.4 Termination or Reduction of Commitments. The Company shall have
the right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments. Any such reduction shall be in an
amount equal to $5,000,000 or a whole multiple thereof and shall reduce
permanently the Revolving Commitments then in effect; provided that the
Revolving Commitments may not be optionally reduced at any time to an amount
which is less than the amount of the Exposure of all the Banks at such time; and
provided further that the Revolving Commitments may not be reduced to an amount
which is less than $50,000,000 unless they are terminated in full.
          2.5 [reserved].
          2.6 [reserved].
          2.7 [reserved].
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



27

          2.8 [reserved].
          2.9 [reserved].
          2.10 Commitment Increases. (a) At any time after the Closing Date,
provided that no Event of Default shall have occurred and be continuing, the
Borrowers may request an increase of the aggregate Revolving Commitments in an
aggregate amount up to $200,000,000 by notice to the Administrative Agent in
writing of the amount (the “Offered Increase Amount”) of such proposed increase
(such notice, a “Revolving Commitment Increase Notice”). Any such Revolving
Commitment Increase Notice must offer each Bank the opportunity to subscribe for
its pro rata share of the increased Revolving Commitments; provided, however,
the Borrowers may, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed), without offering to each Bank
the opportunity to subscribe for its pro rata share of the increased Revolving
Commitments, offer to any bank or other financial institution that is not an
existing Bank the opportunity to provide a new Revolving Commitment pursuant to
paragraph (b) below. If any portion of the increased Revolving Commitments
offered to the Banks as contemplated in the immediately preceding sentence is
not subscribed for by the Banks, the Borrowers may, with the consent of the
Administrative Agent as to any bank or financial institution that is not at such
time a Bank (which consent shall not be unreasonably withheld or delayed), offer
to any existing Bank or to one or more additional banks or financial
institutions the opportunity to provide all or a portion of such unsubscribed
portion of the increased Revolving Commitments pursuant to paragraph (b) below.
          (b) Any additional bank or financial institution that the Borrowers
select to offer the opportunity to provide any portion of the increased
Revolving Commitments, and that elects to become a party to this Agreement and
provide a Revolving Commitment, shall execute a New Bank Supplement with the
Borrowers and the Administrative Agent, substantially in the form of Exhibit K
(a “New Bank Supplement”), whereupon such bank or financial institution (a “New
Bank”) shall become a Bank for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule I shall be deemed to be amended to add the name and
Revolving Commitment of such New Bank, provided that the Revolving Commitment of
any such New Bank shall be in a principal amount not less than $10,000,000.
          (c) Any Bank that accepts an offer to it by the Borrowers to increase
its Revolving Commitment pursuant to this subsection 2.10 shall, in each case,
execute a Revolving Commitment Increase Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit L (a “Revolving
Commitment Increase Supplement”), whereupon such Bank (an “Increasing Bank”)
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Revolving Commitment as so increased, and Schedule I
shall be deemed to be amended to so increase the Revolving Commitment of such
Bank.
          (d) The effectiveness of any New Bank Supplement or Revolving
Commitment Increase Supplement shall be contingent upon receipt by the
Administrative Agent of such corporate resolutions of the Borrowers and legal
opinions of counsel to the Borrowers as the Administrative Agent shall
reasonably request with respect thereto.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



28

          (e) (i) Except as otherwise provided in subparagraphs (ii) and
(iii) of this paragraph (e), if any bank or financial institution becomes a New
Bank pursuant to subsection 2.10(b) or any Bank’s Revolving Commitment is
increased pursuant to subsection 2.10(c), additional Committed Rate Loans made
on or after the date of the effectiveness thereof (the “Re-Allocation Date”)
shall be made in accordance with the pro rata provisions of subsection 5.3 based
on the Revolving Commitment Percentages (or relevant Foreign Currency Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation Date
(except to the extent that any such pro rata borrowings would result in any Bank
making an aggregate principal amount of Committed Rate Loans in excess of its
Revolving Commitment (or relevant Foreign Currency Commitment, as the case may
be), in which case such excess amount will be allocated to, and made by, the
relevant New Banks and Increasing Banks to the extent of, and in accordance with
the pro rata provisions of subsection 5.3 based on, their respective Revolving
Commitments (or relevant Foreign Currency Commitments, as the case may be)). On
each Re-Allocation Date, the Administrative Agent shall deliver a notice to each
Bank of the adjusted Revolving Commitment Percentages after giving effect to any
increase in the aggregate Revolving Commitments made pursuant to this subsection
2.10 on such Re-Allocation Date.
     (ii) In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate ABR Loans, the applicable Borrower shall make
prepayments thereof and one or more Borrowers shall make borrowings of Committed
Rate ABR Loans and/or Committed Rate Eurocurrency Loans, as the applicable
Borrower shall determine, so that, after giving effect thereto, the Committed
Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are held as
nearly as may be in accordance with the pro rata provisions of subsection 5.3
based on such new Revolving Commitment Percentage.
     (iii) In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate Eurocurrency Loans, such Committed Rate
Eurocurrency Loans shall remain outstanding with the respective holders thereof
until the expiration of their respective Interest Periods (unless the applicable
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and on the last day of the respective Interest
Periods the applicable Borrower shall make prepayments thereof and the
applicable Borrowers shall make borrowings of Committed Rate ABR Loans and/or
Committed Rate Eurocurrency Loans so that, after giving effect thereto, the
Committed Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are
held by all of the Banks as nearly as may be in accordance with the pro rata
provisions of subsection 5.3 based on such new Revolving Commitment Percentage.
          (f) Notwithstanding anything to the contrary in this subsection 2.10,
no Bank shall have any obligation to increase its Revolving Commitment unless it
agrees to do so in its sole discretion.
          2.11 Refunding of Committed Rate Loans Denominated in Available
Foreign Currencies.
          (a) Notwithstanding noncompliance with the conditions precedent set
forth in subsection 10.2, if any Committed Rate Loans denominated in any
Available Foreign Currency
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



29

(any such Loans, “Specified Loans”) are outstanding on (i) any date on which an
Event of Default pursuant to Section 13(g) shall have occurred with respect to
the Company or (ii) any Acceleration Date, then, at 10:00 A.M., New York City
time, on the second Business Day immediately succeeding (x) the date on which
such Event of Default occurs (in the case of clause (i) above) or (y) such
Acceleration Date (in the case of clause (ii) above), the Administrative Agent
shall be deemed to have received a notice from the Company pursuant to
subsection 2.2 requesting that Committed Rate ABR Loans be made pursuant to
subsection 2.1 on such second Business Day in an aggregate amount equal to the
Dollar Equivalent Amount of the aggregate amount of all Specified Loans, and the
procedures set forth in subsection 2.2 shall be followed in making such
Committed Rate ABR Loans. The proceeds of such Committed Rate ABR Loans shall be
applied to repay such Specified Loans.
          (b) If, for any reason, Committed Rate ABR Loans may not be made
pursuant to paragraph (a) of this subsection 2.11 to repay Specified Loans as
required by such paragraph, effective on the date such Committed Rate ABR Loans
would otherwise have been made, (i) the principal amount of each relevant
Specified Loan shall be converted into Dollars (calculated on the basis of the
Exchange Rate as of the immediately preceding Business Day) (“Converted
Specified Loans”) and (ii) each Bank severally, unconditionally and irrevocably
agrees that it shall purchase in Dollars a participating interest in such
Converted Specified Loans in an amount equal to the amount of Committed Rate ABR
Loans which would otherwise have been made by such Bank pursuant to paragraph
(a) of this subsection 2.11. Each Bank will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each Bank having such Specified Loans in such amount
as will reduce the amount of the participating interest retained by such Bank in
the Converted Specified Loans to the amount of the Committed Rate ABR Loans
which were to have been made by it pursuant to paragraph (a) of this subsection
2.11. All Converted Specified Loans shall bear interest at the rate which would
otherwise be applicable to Committed Rate ABR Loans. Each Bank shall share on a
pro rata basis (calculated by reference to its participating interest in such
Converted Specified Loans) in any interest which accrues thereon and in all
repayments thereof.
          (c) If, for any reason, Committed Rate ABR Loans may not be made
pursuant to paragraph (a) of this subsection 2.11 to repay Specified Loans as
required by such paragraph and the principal amount of any Specified Loans may
not be converted into Dollars in the manner contemplated by paragraph (b) of
this subsection 2.11, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Specified Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Specified Loans in an amount equal to
the amount of Committed Rate ABR Loans which would otherwise have been made by
such Bank pursuant to paragraph (a) of this subsection 2.11. Each Bank will
immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Bank having
Specified Loans in such amount as will reduce the Dollar Equivalent Amount as of
such date of the amount of the participating interest retained by such
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



30

Bank in such Specified Loans to the amount of the Committed Rate ABR Loans which
were to have been made by it pursuant to paragraph (a) of this subsection 2.11.
Each Bank shall share on a pro rata basis (calculated by reference to its
participating interest in such Specified Loans) in any interest which accrues
thereon, in all repayments of principal thereof and in the benefits of any
collateral furnished in respect thereof and the proceeds of such collateral.
          (d) If any amount required to be paid by any Bank to any other Bank
pursuant to this subsection 2.11 in respect of any Specified Loan is not paid to
such Bank on the date such payment is due from such Bank, such obligor Bank
shall pay to such obligee Bank on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal funds rate, as quoted by
such obligee Bank during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
obligee Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of an obligee Bank submitted to any obligor Bank through the
Administrative Agent with respect to any amounts owing under this subsection
(d) shall be conclusive in the absence of manifest error.
          2.12 Certain Borrowings of Committed Rate Loans and Refunding of
Loans.
          (a) If on any Borrowing Date on which a Specified Borrower has
requested the Banks (the “Specified Foreign Currency Banks”) to make Committed
Rate Loans denominated in an Available Foreign Currency (the “Requested
Specified Loans”) (i) the principal amount of the Requested Specified Loans to
be made by any Specified Foreign Currency Bank exceeds the unused amount of the
Revolving Commitment of such Specified Foreign Currency Bank in the requested
Available Foreign Currency (before giving effect to the making and payment of
any Loans required to be made pursuant to this subsection 2.12 on such Borrowing
Date) , (ii) the principal amount of such Requested Specified Loan, when added
to the outstanding principal amount of all other Committed Rate Loans of such
Specified Foreign Currency Banks denominated in the Available Foreign Currency
in which the Requested Specified Loans are to be made, does not exceed the
aggregate amount of such Specified Foreign Currency Banks’ Foreign Currency
Commitments in such requested Available Foreign Currency and (iii) the Dollar
Equivalent of the amount of the excess described in the foregoing clause (i) is
less than or equal to the aggregate unused amount of the Revolving Commitments
of all Banks other than such Specified Foreign Currency Banks (before giving
effect to the making and payment of any Loans pursuant to this subsection 2.12
on such Borrowing Date), each Bank other than such Specified Foreign Currency
Banks shall make a Committed Rate Loan denominated in Dollars to the Company (or
any Specified Borrower identified by the Company) on such Borrowing Date, and
the proceeds of such Committed Rate Loans shall be simultaneously applied to
repay outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Specified
Foreign Currency Banks of the Requested Specified Loans, the excess described in
the foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Committed Rate Loans denominated in Dollars shall be
made available by each Bank other than such Specified Foreign Currency Banks to
the Administrative Agent at its office specified in subsection 15.2 in Dollars
and in immediately available funds and the Administrative Agent shall apply the
proceeds of such Committed Rate
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



31

Loans denominated in Dollars toward repayment of outstanding Committed Rate
Loans denominated in Dollars of such Specified Foreign Currency Banks (as
directed by the Company) and (y) concurrently with the repayment of such Loans
on such Borrowing Date, (I) such Specified Foreign Currency Banks shall, in
accordance with the applicable provisions hereof, make the Requested Specified
Loans in an aggregate amount equal to the amount so requested by the relevant
Specified Borrower and (II) the relevant Borrower shall pay to the
Administrative Agent for the account of the Specified Foreign Currency Banks
whose Loans to such Borrower are repaid on such Borrowing Date pursuant to this
subsection 2.12 all interest accrued on the amounts repaid to the date of
repayment, together with any amounts payable pursuant to subsection 8.8 in
connection with such repayment, provided that the Administrative Agent shall
have provided notice to the Company prior to the making of such Requested
Specified Loans that the making thereof would obligate the Company to pay
amounts pursuant to subsection 8.8.
          (b) If any borrowing of Committed Rate Loans is required pursuant to
this subsection 2.12, the Company shall notify the Administrative Agent in the
manner provided for Committed Rate Loans in subsection 2.3, except that the
minimum borrowing amounts and threshold multiples in excess thereof applicable
to Committed Rate ABR Loans set forth in subsection 2.3 shall not be applicable
to the extent that such minimum borrowing amounts exceed the amounts of
Committed Rate Loans required to be made pursuant to this subsection 2.12.
          2.13 Extension of Revolving Termination Date.
          (a) The Company may, by written notice to the Administrative Agent in
the form of Exhibit J-1 (the “Extension Request”) given no earlier than 60 days
prior to each anniversary of the Closing Date but no later than 45 days prior to
each anniversary of the Closing Date, request that the then applicable Revolving
Termination Date be extended to the date that is one calendar year after the
then applicable Revolving Termination Date. Such extension shall be effective
with respect to each Bank that, by a written notice in the form of Exhibit J-2
(a “Continuation Notice”) to the Administrative Agent given no later than
20 days prior to the then applicable anniversary of the Closing Date, consents,
in its sole discretion, to such extension (each Bank giving a Continuation
Notice being referred to herein as a “Continuing Bank” and each Bank other than
a Continuing Bank being referred to herein as a “Non-Extending Bank”), provided
that (i) such extension shall be effective only if the aggregate Revolving
Commitments of the Continuing Banks constitute at least a majority of the Total
Revolving Commitments on the date of the Extension Request, (ii) any Bank that
fails to submit a Continuation Notice at least 20 days prior to the then
applicable anniversary of the Closing Date shall be deemed not to have consented
to such extension and shall constitute a Non-Extending Bank and (iii) the
Company may give no more than two Extension Requests during the term of this
Agreement. No Bank shall have any obligation to consent to any extension of the
Revolving Termination Date. The Administrative Agent shall notify each Bank of
the receipt of an Extension Request promptly after receipt thereof. The
Administrative Agent shall notify the Company and the Banks no later than
15 days prior to the then applicable anniversary of the Closing Date which Banks
are Continuing Banks and which Banks are Non-Extending Banks, and whether the
Administrative Agent has received Continuation Notices from Banks holding
Revolving Commitments aggregating at least a majority of the Total Revolving
Commitments on the date of the Extension Request.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



32

          (b) The Revolving Commitment of each Non-Extending Bank shall
terminate at the close of business on the Revolving Termination Date in effect
prior to the delivery of such Extension Request without giving any effect to
such proposed extension. On such Revolving Termination Date, the Company shall
pay to the Administrative Agent, for the account of each Non-Extending Bank, an
amount equal to such Non-Extending Bank’s Revolving Loans, together with accrued
but unpaid interest and fees thereon and all other amounts then payable
hereunder to such Non-Extending Bank. If, however, on or before the applicable
Revolving Termination Date in effect immediately prior to the effectiveness of
the Extension Request pursuant to this Section 2.13, the Company obtains a
Replacement Bank pursuant to subsection 15.1(e) for any such Non-Extending Bank
and such Replacement Bank agrees to the extension of the Revolving Termination
Date pursuant to this Section 2.13, then such Replacement Bank shall for all
purposes of this Section 2.13 and this Agreement be deemed to be a Continuing
Bank, and the Revolving Loans of such Bank shall not be due and payable pursuant
to this Section 2.13(b).
SECTION 3. THE COMPETITIVE ADVANCE LOANS
          3.1 Competitive Advance Loans.
          (a) Subject to the terms and conditions hereof, any Specified Borrower
may, from time to time during the Revolving Commitment Period, request the Banks
to offer bids, and any Bank may, in its sole discretion, offer such bids, to
make competitive advance loans (“Competitive Advance Loans”) to such Specified
Borrower on the terms and conditions set forth in such bids. Each Competitive
Advance Loan shall bear interest at the rates, be payable on the dates, and
shall mature on the date, agreed between such Specified Borrower and Bank at the
time such Competitive Advance Loan is made; provided, that (i) each Competitive
Advance Loan shall mature not earlier than 1 day and not later than 180 days,
after the date such Competitive Advance Loan is made and (ii) no Competitive
Advance Loan shall mature after the Revolving Termination Date. During the
Revolving Commitment Period, the Specified Borrowers may accept bids from Banks
from time to time for Competitive Advance Loans, and borrow and repay
Competitive Advance Loans, all in accordance with the terms and conditions
hereof; provided, that no Competitive Advance Loan shall be made if, after
giving effect to the making of such Loan and the simultaneous application of the
proceeds thereof, (i) the aggregate amount of the Exposure of all the Banks
would exceed the aggregate amount of the Revolving Commitments, or (ii) the
aggregate amount of the Foreign Currency Exposure in respect of any Currency
would exceed the Foreign Currency Exposure Sublimit for such Currency. Subject
to the foregoing, any Bank may, in its sole discretion, make Competitive Advance
Loans in an aggregate outstanding amount exceeding the amount of such Bank’s
Revolving Commitment.
          (b) The Competitive Advance Loans may be made in Dollars or any
Available Foreign Currency, as agreed between the Specified Borrower and Bank in
respect thereof at the time such Competitive Advance Loan is made.
          3.2 Procedure for Competitive Advance Loan Borrowing. (i) Any
Specified Borrower may request Competitive Advance Loans by delivering a
Competitive Advance Loan Request. The Administrative Agent shall notify each
Bank promptly by facsimile transmission of the contents of each Competitive
Advance Loan Request received by the Administrative Agent. Each Bank may elect,
in its sole discretion, to offer irrevocably to make one or more
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



33

Competitive Advance Loans to the Specified Borrower by delivering a Competitive
Advance Loan Offer to the Administrative Agent.
          (a) Before the acceptance time set forth in the applicable Competitive
Advance Loan Request, the Specified Borrower, in its absolute discretion, shall:
          (i) cancel such Competitive Advance Loan Request by giving the
Administrative Agent telephone notice to that effect, or
          (ii) by giving telephone notice to the Administrative Agent
immediately confirmed in writing or by facsimile transmission, subject to the
provisions of subsection 3.2(c), accept one or more of the offers made by any
Bank or Banks pursuant to subsection 3.2(a) of the amount of Competitive Advance
Loans for each relevant maturity date and reject any remaining offers made by
Banks pursuant to subsection 3.2(a).
          (b) The Specified Borrower’s acceptance of Competitive Advance Loans
in response to any Competitive Advance Loan Request shall be subject to the
following limitations:
          (i) The amount of Competitive Advance Loans accepted for each maturity
date specified by any Bank in its Competitive Advance Loan Offer shall not
exceed the maximum amount for such maturity date specified in such Competitive
Advance Loan Offer;
          (ii) the aggregate amount of Competitive Advance Loans accepted for
all maturity dates specified by any Bank in its Competitive Advance Loan Offer
shall not exceed the aggregate maximum amount specified in such Competitive
Advance Loan Offer for all such maturity dates;
          (iii) the Specified Borrower may not accept offers for Competitive
Advance Loans for any maturity date in an aggregate principal amount in excess
of the maximum principal amount requested in the related Competitive Advance
Loan Request; and
          (iv) if the Specified Borrower accepts any of such offers, it must
accept offers based solely upon pricing for such relevant maturity date and upon
no other criteria whatsoever and if two or more Banks submit offers for any
maturity date at identical pricing and the Specified Borrower accepts any of
such offers but does not wish to (or by reason of the limitations set forth in
subsection 3.2(c)(iii) cannot) borrow the total amount offered by such Banks
with such identical pricing, the Administrative Agent shall allocate offers from
all of such Banks in amounts among them pro rata according to the amounts
offered by such Banks (or as nearly pro rata as shall be practicable).
          (c) If the Specified Borrower notifies the Administrative Agent that a
Competitive Advance Loan Request is cancelled, the Administrative Agent shall
give prompt telephone notice thereof to the Banks.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



34

          (d) If the Specified Borrower accepts one or more of the offers made
by any Bank or Banks, the Administrative Agent promptly shall notify each Bank
which has made such a Competitive Advance Loan Offer of (i) the aggregate amount
of such Competitive Advance Loans to be made for each maturity date and (ii) the
acceptance or rejection of any offers to make such Competitive Advance Loans
made by such Bank. Before the Funding Time for the applicable Currency, each
Bank whose Competitive Advance Loan Offer has been accepted shall make available
to the Administrative Agent for the account of the Specified Borrower at the
Funding Office for the applicable Currency the amount of Competitive Advance
Loans in the applicable Currency to be made by such Bank, in immediately
available funds.
          3.3 Repayment of Competitive Advance Loans; Evidence of Debt.
          (a) Each Specified Borrower that borrows any Competitive Advance Loan
hereby unconditionally promises to pay to the Bank that made such Competitive
Advance Loan on the maturity date, as agreed by such Specified Borrower and Bank
(or such earlier date on which all the Loans become due and payable pursuant to
Section 13), the then unpaid principal amount of such Competitive Advance Loan.
Each Specified Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Competitive Advance Loans made by any Bank to such
Specified Borrower from time to time outstanding from the date thereof until
payment in full thereof at the rate per annum, and on the dates, agreed by such
Specified Borrower and Bank at the time such Competitive Advance Loan is made.
All payments in respect of Competitive Advance Loans shall be made by such
Specified Borrower to the Administrative Agent for the account of the Bank that
makes such Competitive Advance Loan to the Payment Office and by the Payment
Time for the applicable Currency.
          (b) Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Specified Borrower to such
Bank resulting from each Competitive Advance Loan of such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Bank from time to time in respect of Competitive Advance Loans. The entries made
in the accounts of each Bank maintained pursuant to this subsection 3.3(b)
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Specified Borrower therein
recorded, absent manifest error; provided, however, that the failure of any Bank
to maintain any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Competitive Advance Loans made to such Specified Borrower by such
Bank in accordance with the terms of this Agreement.
          3.4 Prepayments. Unless otherwise agreed by the Bank making a
Competitive Advance Loan, upon giving a Notice of Prepayment at the address and
time specified in Schedule IV may be optionally prepaid prior to the scheduled
maturity date thereof.
SECTION 4. THE SWING LINE LOANS
          4.1 Swing Line Loans. Subject to the terms and conditions hereof, each
Specified Borrower may borrow from such Specified Borrower’s Swing Line Bank
swing line loans (“Swing Line Loans”) from time to time during the Revolving
Commitment Period in a Swing Line Currency of such Specified Borrower; provided,
that no Swing Line Loan shall be
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



35

made if, after giving effect to the making of such Loan and the simultaneous
application of the proceeds thereof, (i) the aggregate amount of the Exposure of
all the Banks would exceed the aggregate amount of the Revolving Commitments,
(ii) the aggregate amount of the Foreign Currency Exposure in respect of any
Currency would exceed the Foreign Currency Exposure Sublimit for such Currency,
or (iii) the aggregate Dollar Equivalent Amount of all outstanding Swing Line
Loans of such Specified Borrower would exceed the Swing Line Limit for such
Specified Borrower or the Dollar Equivalent Amount of all outstanding Swing Line
Loans would exceed $200,000,000. During the Revolving Commitment Period, the
Specified Borrowers may borrow and prepay the Swing Line Loans, in whole or in
part, all in accordance with the terms and conditions hereof.
          4.2 Procedure for Swing Line Borrowing.
          (a) Any Specified Borrower may borrow Swing Line Loans during the
Revolving Commitment Period on any Business Day by giving a Notice of Swing Line
Borrowing in respect of such Swing Line Loan. Subject to the terms and
conditions hereof, on the Borrowing Date of each Swing Line Loan, the relevant
Swing Line Bank shall make the proceeds thereof available to the relevant
Specified Borrower in immediately available funds in the applicable Currency in
the manner from time to time agreed by such Specified Borrower and such Swing
Line Bank.
          (b) Upon request of the Administrative Agent and on the last Business
Day of each month on which a Swing Line Bank has any outstanding Swing Line
Loans, such Bank shall deliver to the Administrative Agent a Notice of Swing
Line Outstandings. The Administrative Agent will, at the request of any Swing
Line Bank, advise such Swing Line Bank of the Exchange Rate used by the
Administrative Agent in calculating the Dollar Equivalent Amount of Swing Line
Loans of such Swing Line Bank on any date.
          4.3 Repayment of Swing Line Loans; Evidence of Debt.
          (a) Each Specified Borrower hereby unconditionally promises to pay to
its Swing Line Bank on the Revolving Termination Date (or such earlier date on
which such Swing Line Loans become due and payable pursuant to subsection 4.4 or
on which all the Loans become due and payable pursuant to Section 13), the then
unpaid principal amount of all Swing Line Loans made to such Specified Borrower.
Each Specified Borrower hereby further agrees to pay interest on the unpaid
principal amount of all Swing Line Loans made to such Specified Borrower from
time to time outstanding from the date thereof until payment in full thereof at
the Swing Line Rate for the Currency of such Swing Line Loan, payable on the
last Business Day of each calendar month on which such Swing Line Loans are
outstanding. All payments in respect of Swing Line Loans shall be made by such
Specified Borrower to its Swing Line Bank at the address set forth in
Schedule III for such Swing Line Bank and Swing Line Loans in such Currency.
          (b) Each Swing Line Bank shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of each Specified
Borrower to such Swing Line Bank resulting from each Swing Line Loan of such
Bank from time to time, including the amounts of principal and interest payable
and paid to such Swing Line Bank from time to time
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



36

under this Agreement. The entries made in the accounts of each Swing Line Bank
maintained pursuant to this subsection 4.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded; provided, however, that
the failure of any Swing Line Bank to maintain any such account, or any error
therein, shall not in any manner affect the obligation of each Specified
Borrower to repay (with applicable interest) the Swing Line Loans made to such
Specified Borrower by such Swing Line Bank in accordance with the terms of this
Agreement.
          4.4 Allocating Swing Line Loans; Swing Line Loan Participations.
          (a) If any Event of Default shall occur and be continuing, any Swing
Line Bank may, in its sole and absolute discretion, direct that the Swing Line
Loans owing to it be refunded, by delivering a Notice of Swing Line Refunding.
Upon receipt of a Notice of Swing Line Refunding the Administrative Agent shall
promptly give notice of the contents thereof to the Banks and, unless an Event
of Default described in Section 13(g) in respect of the Company or the relevant
Specified Borrower has occurred, to the Company and the relevant Specified
Borrower. Each such Notice of Swing Line Refunding shall be deemed to constitute
delivery by such Specified Borrower of a Notice of Borrowing of Committed Rate
Eurocurrency Loans in the amount and Currency of the Swing Line Loans to which
it relates, for an Interest Period of one month’s duration. Subject to the terms
and conditions hereof, each Bank (including each Swing Line Bank in its capacity
as a Bank having a Commitment) hereby agrees to make a Committed Rate Loan to
such Specified Borrower pursuant to Section 2 in an amount equal to such Bank’s
Revolving Borrowing Percentage of the aggregate amount of the Swing Line Loans
to which such Notice of Swing Line Refunding relates. Unless any of the events
described in Section 13(g) in respect of the Company or such Specified Borrower
shall have occurred (in which case the procedures of subsection 4.4(b) shall
apply), each Bank shall make the amount of such Committed Rate Loan available to
the Administrative Agent at the Funding Office, and at or prior to the Funding
Time, for the Currency of such Loan in funds immediately available to the
Administrative Agent. The proceeds of such Committed Rate Loans shall be
immediately made available to such Swing Line Bank by the Administrative Agent
and applied by such Swing Line Bank to repay the Swing Line Loans to which such
Notice of Swing Line Refunding related.
          (b) If prior to the time a Committed Rate Loan would have otherwise
been made pursuant to subsection 4.4(a), one of the events described in Section
13(g) shall have occurred in respect of the Company or the relevant Specified
Borrower, each Bank (other than the relevant Swing Line Bank) shall, on the date
such Committed Rate Loan would have been made pursuant to the Notice of Swing
Line Refunding referred to in subsection 4.4(a) (the “Refunding Date”), purchase
an undivided participating interest in the outstanding Swing Line Loans to which
such Notice of Swing Line Refunding related, in an amount equal to (i) such
Bank’s Revolving Commitment Percentage times (ii) the aggregate principal amount
of such Swing Line Loans then outstanding which were to have been repaid with
Committed Rate Loans (the “Swing Line Participation Amount”). On the Refunding
Date, (x) each Bank shall transfer to such Swing Line Bank, in immediately
available funds, such Bank’s Swing Line Participation Amount, and upon receipt
thereof such Swing Line Bank shall, if requested by any Bank, deliver to such
Bank a participation certificate dated the date of such Swing Line Bank’s
receipt of such funds and evidencing such Bank’s ownership of its Swing Line
Participation Amount and (y) the interest
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



37

rate on the applicable Swing Line Loan will automatically be converted to the
applicable Eurocurrency Rate with an Interest Period of one month plus the
Applicable Margin for Committed Rate Loans. If any amount required to be paid by
any Bank to any Swing Line Bank pursuant to this subsection 4.4 in respect of
any Swing Line Participation Amount is not paid to such Swing Line Bank on the
date such payment is due from such Bank, such Bank shall pay to such Swing Line
Bank on demand an amount equal to the product of (i) such amount, times (ii)
(A) in the case of any such payment obligation denominated in Dollars, the daily
average Federal funds rate, as quoted by such Swing Line Bank, or (B) in the
case of any such payment obligation denominated in an Available Foreign
Currency, the rate customary in such Currency for settlement of similar
inter-bank obligations, as quoted by such Swing Line Bank, in each case during
the period from and including the date such payment is required to the date on
which such payment is immediately available to the Swing Line Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of a Swing Line
Bank submitted to any Bank with respect to any amounts owing under this
subsection shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after any Swing Line Bank has received from
any Bank such Bank’s Swing Line Participation Amount, such Swing Line Bank
receives any payment on account of the related Swing Line Loans, such Swing Line
Bank will distribute to such Bank its Revolving Commitment Percentage of such
payment on account of its Swing Line Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by such Swing Line Bank is
required to be returned, such Bank will return to such Swing Line Bank any
portion thereof previously distributed to it by such Swing Line Bank.
          (d) Each Bank’s obligation to make Committed Rate Loans pursuant to
subsection 4.4(a) and to purchase participating interests pursuant to subsection
4.4(b) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank or any Specified Borrower, or any Specified Borrower may have against any
Bank or any other Person, as the case may be, for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default;
(iii) any adverse change in the condition (financial or otherwise) of the
Company or any of its Subsidiaries; (iv) any breach of this Agreement by any
party hereto; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
SECTION 5. THE LETTERS OF CREDIT
          5.1 L/C Commitment. (a) As of the Closing Date, the existing letters
of credit set forth on Schedule 5.1 shall be deemed Letters of Credit hereunder.
Subject to the terms and conditions hereof, each Issuing Bank agrees to issue
letters of credit for the account of any Specified Borrower on any Business Day
during the Revolving Commitment Period in such form as shall be reasonably
acceptable to such Issuing Bank; provided, that no Letter of Credit shall be
issued if, after giving effect thereto (i) the aggregate amount of the Exposure
of all the Banks would exceed the aggregate amount of the Revolving Commitments,
(ii) the aggregate amount of the Foreign Currency Exposure in respect of any
Currency would exceed the Foreign Currency
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



38

Exposure Sublimit for such Currency or (iii) the aggregate amount of the L/C
Obligations would exceed $100,000,000.
          (a) Each Letter of Credit shall:
          (i) be denominated in Dollars or an Available Foreign Currency and
shall be either (A) a standby letter of credit issued to support obligations of
a Specified Borrower, contingent or otherwise, to provide credit support for
workers’ compensation, other insurance programs and other lawful corporate
purposes (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods and services in the ordinary course
of business of the Company and its Subsidiaries (a “Commercial Letter of
Credit”; together with the Standby Letters of Credit, the “Letters of Credit”)
and,
          (ii) expire no later than the earlier of 365 days after its date of
issuance and 5 Business Days prior to the Revolving Termination Date although
any such Letter of Credit may be automatically extended for periods of one year
from the current or any future expiration date of the Letter of Credit (unless
the Issuing Bank elects not to extend such Letter of Credit) and the extended
maturity date is not beyond 5 Business Days prior to the Revolving Termination
Date.
          (b) Each Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York or,
if acceptable to the Required Banks and the relevant account party, the
jurisdiction of the Issuing Office at which such Letter of Credit is issued.
          (c) No Issuing Bank shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause such Issuing
Bank or any Bank to exceed any limits imposed by, any change after the date
hereof in any applicable Requirement of Law.
          5.2 Procedure for Issuance of Letters of Credit under this Agreement.
Any Specified Borrower may from time to time request that an Issuing Bank issue
a Letter of Credit by delivering to such Issuing Bank at its Issuing Office an
Application therefor (with a copy to the Administrative Agent), completed to the
satisfaction of the Issuing Bank, and such other certificates, documents and
other papers and information as such Issuing Bank may reasonably request. Upon
receipt by an Issuing Bank of any Application, and subject to the terms and
conditions hereof, such Issuing Bank will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than five
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Bank and such Specified Borrower. Such
Issuing Bank shall advise the Administrative Agent of the terms of such Letter
of Credit on the date of issuance thereof and shall promptly thereafter
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



39

furnish copies thereof and each amendment thereto to the Company and through the
Administrative Agent each Bank.
          5.3 Fees, Commissions and Other Charges.
          (a) Each Specified Borrower for whose account a Letter of Credit is
issued hereunder shall pay to the Administrative Agent, for the account of the
Banks (including the Issuing Bank) pro rata according to their Revolving
Commitment Percentages, a letter of credit commission with respect to each
Letter of Credit, computed at a rate equal to the then Applicable Margin for
Committed Rate Eurocurrency Loans on the daily average undrawn face amount of
such Letter of Credit. Such commissions shall be payable in arrears on the last
Business Day of each March, June, September and December to occur after the date
of issuance of each Letter of Credit and on the expiration date of such Letter
of Credit and shall be nonrefundable.
          (b) In addition to the foregoing fees and commissions, each Specified
Borrower for whose account a Letter of Credit is issued hereunder shall (i) pay
or reimburse the Issuing Bank for such normal and customary costs and expenses
as are incurred or charged by such Issuing Bank in issuing, effecting payment
under, amending or otherwise administering such Letter of Credit and (ii) pay
the Issuing Bank such other fees as shall be agreed by the Issuing Bank and such
Specified Borrower.
          (c) The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Issuing Bank and the Banks all fees and commissions
received by the Administrative Agent for their respective accounts pursuant to
this subsection.
          5.4 L/C Participations.
          (a) Each Issuing Bank irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk, an
undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in such Issuing Bank’s obligations and rights under each Letter of
Credit issued by such Issuing Bank hereunder and the amount of each draft paid
by such Issuing Bank thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Bank that, if a draft is paid under any
Letter of Credit issued by such Issuing Bank for which the Specified Borrower
which is the account party under such Letter of Credit has not reimbursed such
Issuing Bank to the full extent required by the terms of this Agreement, such
L/C Participant shall pay to such Issuing Bank upon demand at such Issuing
Bank’s Issuing Office an amount equal to such L/C Participant’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
          (b) If any amount required to be paid by any L/C Participant to any
Issuing Bank pursuant to subsection 5.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
not paid to such Issuing Bank on the date such payment is due from such L/C
Participant, such L/C Participant shall pay to such Issuing Bank on demand an
amount equal to the product of (i) such amount, times (ii) (A) in the case of
any
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



40

such payment obligation denominated in Dollars, the daily average Federal funds
rate, as quoted by such Issuing Bank, or (B) in the case of any such payment
obligation denominated in an Available Foreign Currency, the rate customary in
such Currency for settlement of similar inter-bank obligations, as quoted by
such Issuing Bank, in each case during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the Issuing Bank, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. A certificate of an Issuing Bank submitted to any L/C Participant with
respect to any amounts owing under this subsection shall be conclusive in the
absence of manifest error.
          (c) Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 5.4(a) the Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
account party or otherwise, including by way of set-off or proceeds of
collateral applied thereto by such Issuing Bank), or any payment of interest on
account thereof, such Issuing Bank will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Bank shall be required to be returned by the
Issuing Bank, such L/C Participant shall return to such Issuing Bank the portion
thereof previously distributed by such Issuing Bank to it.
          5.5 Reimbursement Obligation of the Specified Borrowers.
          (a) Each Specified Borrower for whose account a Letter of Credit is
issued hereunder agrees to reimburse the Issuing Bank in respect of such Letter
of Credit on each date on which such Issuing Bank notifies such Specified
Borrower (with a copy to the Administrative Agent at its address in the
Administrative Schedule for Notices of Borrowing for the applicable Currency) of
the date and amount of a draft presented under such Letter of Credit and paid by
such Issuing Bank for the amount of (i) such draft so paid and (ii) any taxes,
fees, charges or other costs or expenses incurred by such Issuing Bank in
connection with such payment; provided if any Issuing Bank shall notify the
Specified Borrower of a drawing after 2:00 p.m. local time of such Issuing
Bank’s Issuing Office on the date of any drawing under a Letter of Credit, the
Specified Borrower will not be required to reimburse such Issuing Bank until the
next succeeding Business Day. Each such payment shall be made to such Issuing
Bank at its Issuing Office in the Currency in which payment of such draft was
made and in immediately available funds.
          (b) Interest shall be payable on any and all amounts remaining unpaid
by any Specified Borrower under this subsection from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full at the rate which is (i) in the case of such amounts payable in
Dollars, 2% above the ABR from time to time and (ii) in the case of such amounts
payable in any other currency, 2% above the rate reasonably determined by the
Issuing Bank as the cost of funding such overdue amount from time to time on an
overnight basis.
          (c) Each notice of a drawing under any Letter of Credit denominated in
Dollars shall constitute a request by the Specified Borrower for a borrowing
pursuant to subsection 2.2 of Committed Rate ABR Loans in the amount of such
drawing plus any amounts payable pursuant
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



41

to subsection 5.5(a)(ii) in respect of such drawing. The Borrowing Date with
respect to such borrowing shall be the date of such drawing.
          5.6 Obligations Absolute.
          (a) The obligations of the Specified Borrowers under this Section 5
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which any
Specified Borrower may have or have had against the Issuing Bank or any
beneficiary of a Letter of Credit.
          (b) Each Specified Borrower for whose account a Letter of Credit is
issued hereunder also agrees with the Issuing Bank in respect of such Letter of
Credit that such Issuing Bank shall not be responsible for, and such Specified
Borrower’s Reimbursement Obligations under subsection 5.5(a) shall not be
affected by, among other things, (i) the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, provided, that reliance upon such documents by
such Issuing Bank shall not have constituted gross negligence or willful
misconduct of such Issuing Bank or (ii) any dispute between or among such
Specified Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or (iii) any claims
whatsoever of any Specified Borrower against any beneficiary of such Letter of
Credit or any such transferee.
          (c) No Issuing Bank shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Bank’s gross negligence or willful
misconduct.
          (d) Each Specified Borrower for whose account a Letter of Credit is
issued hereunder agrees that any action taken or omitted by any Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs, shall
be binding on such Specified Borrower and shall not result in any liability of
such Issuing Bank to such Specified Borrower.
          5.7 Letter of Credit Payments. If any draft shall be presented for
payment to an Issuing Bank under any Letter of Credit, such Issuing Bank shall
promptly notify the account party of the date and amount thereof. The
responsibility of the Issuing Bank to the account party in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
          5.8 Application. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 5, the provisions of this Section 5 shall apply.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



42

SECTION 6. LOCAL CURRENCY FACILITIES
          6.1 Terms of Local Currency Facilities.
          (a) Subject to the provisions of this Section 6, the Company may in
its discretion from time to time designate any Subsidiary of the Company
organized under the laws of any jurisdiction outside the United States as a
“Local Currency Borrower” and any Qualified Credit Facility to which such Local
Currency Borrower and any one or more Banks (or its affiliates, agencies or
branches) is a party as a “Local Currency Facility”, with the consent of each
such Bank in its sole discretion, by delivering a Local Currency Facility
Addendum to the Administrative Agent and the Banks (through the Administrative
Agent) executed by the Company, each such Local Currency Borrower and each such
Bank, provided, that on the effective date of such designation no Event of
Default shall have occurred and be continuing. Concurrently with the delivery of
a Local Currency Facility Addendum, the Company or the relevant Local Currency
Borrower shall furnish to the Administrative Agent copies of all documentation
executed and delivered by any Local Currency Borrower in connection therewith,
together with, if applicable, an English translation thereof. Except as
otherwise provided in this Section 6 or in the definition of “Qualified Credit
Facility” in subsection 1.1, the terms and conditions of each Local Currency
Facility shall be determined by mutual agreement of the relevant Local Currency
Borrower(s) and Local Currency Bank(s). The documentation governing each Local
Currency Facility shall (i) contain an express acknowledgement that such Local
Currency Facility shall be subject to the provisions of this Section 6 and (ii)
designate a Local Currency Facility Agent for such Local Currency Facility. Each
of the Company and, by agreeing to any Local Currency Facility designation as
contemplated hereby, each relevant Local Currency Bank (if any) party thereto
which is an affiliate, branch or agency of a Bank, acknowledges and agrees that
each reference in this Agreement to any Bank shall, to the extent applicable, be
deemed to be a reference to such Local Currency Bank. In the event of any
inconsistency between the terms of this Agreement and the terms of any Local
Currency Facility, the terms of this Agreement shall prevail.
          (b) The documentation governing each Local Currency Facility shall set
forth (i) the maximum amount (expressed in Dollars) available to be borrowed
from all Local Currency Banks under such Local Currency Facility (as the same
may be reduced from time to time, a “Local Currency Facility Maximum Borrowing
Amount”) and (ii) with respect to each Local Currency Bank party to such Local
Currency Facility, the maximum Dollar Equivalent Amount available to be borrowed
from such Local Currency Bank thereunder (as the same may be reduced from time
to time, a “Local Currency Bank Maximum Borrowing Amount”).
          (c) Except as otherwise required by applicable law, in no event shall
the Local Currency Banks party to a Local Currency Facility have the right to
accelerate the Local Currency Loans outstanding thereunder, or to terminate
their commitments (if any) to make such Local Currency Loans prior to the
earlier of the stated termination date in respect thereof or the Revolving
Termination Date, except, in each case, in connection with an acceleration of
the Loans or a termination of the Revolving Commitments pursuant to Section 13
of this Agreement, provided, that nothing in this paragraph (c) shall be deemed
to require any Local Currency Bank to make a Local Currency Loan if the
applicable conditions precedent to the making of such Local Currency Loan set
forth in the relevant Local Currency Facility have not been satisfied.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



43

No Local Currency Loan may be made under a Local Currency Facility if (i) after
giving effect thereto, the conditions precedent in subsection 10.2 would not be
satisfied or (ii) after giving effect to the making of such Local Currency Loan
and the simultaneous application of the proceeds thereof, (A) the aggregate
amount of the Exposure of all the Banks would exceed the aggregate amount of the
Revolving Commitments, or (B) the amount of such Local Currency Bank’s Committed
Exposure would exceed the amount of such Local Currency Bank’s Commitment.
          (d) The relevant Local Currency Borrower shall furnish to the
Administrative Agent copies of any amendment, supplement or other modification
(including any change in commitment amounts or in the Local Currency Banks
participating in any Local Currency Facility) to the terms of any Local Currency
Facility promptly after the effectiveness thereof (together with, if applicable,
an English translation thereof). If any such amendment, supplement or other
modification to a Local Currency Facility shall (i) add a Local Currency Bank as
a Local Currency Bank thereunder or (ii) change the Local Currency Facility
Maximum Borrowing Amount or any Local Currency Bank Maximum Borrowing Amount
with respect thereto, the Company shall promptly furnish an appropriately
revised Local Currency Facility Addendum, executed by the Company, the relevant
Local Currency Borrower and the affected Local Currency Banks (or any agent
acting on their behalf), to the Administrative Agent and the Banks (through the
Administrative Agent).
          (e) The Company may terminate its designation of a facility as a Local
Currency Facility, with the consent of each Local Currency Bank party thereto in
its sole discretion, by written notice to the Administrative Agent, which notice
shall be executed by the Company, the relevant Local Currency Borrower and each
Local Currency Bank party to such Local Currency Facility (or any agent acting
on their behalf). Once notice of such termination is received by the
Administrative Agent, such Local Currency Facility and the loans and other
obligations outstanding thereunder shall immediately cease to be subject to the
terms of this Agreement and shall cease to benefit from the Company Guarantee.
          6.2 Reporting of Local Currency Outstandings. On the date of the
making of any Local Currency Loan having a maturity of 30 or more days to a
Local Currency Borrower and on the last Business Day of each month on which a
Local Currency Borrower has any outstanding Local Currency Loans, the Local
Currency Facility Agent for such Local Currency Borrower, shall deliver to the
Administrative Agent a Notice of Local Currency Outstandings. The Administrative
Agent will, at the request of any Local Currency Facility Agent, advise such
Local Currency Facility Agent of the Exchange Rate used by the Administrative
Agent in calculating the Dollar Equivalent Amount of Local Currency Loans under
the related Local Currency Facility on any date.
          6.3 Refunding of Local Currency Loans.
          (a) Notwithstanding noncompliance with the conditions precedent set
forth in subsection 10.2, if any Local Currency Loans are outstanding on (i) any
date on which an Event of Default pursuant to Section 13(g) shall have occurred
with respect to the Company, (ii) any Acceleration Date or (iii) any date on
which an Event of Default pursuant to Section 13(a)(ii) shall have occurred and
be continuing for three or more Business Days and, in the case of clause
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



44

(iii) above, any Local Currency Bank party to the affected Local Currency
Facility shall have given notice thereof to the Administrative Agent requesting
that the Local Currency Loans (“Affected Local Currency Loans”) outstanding
thereunder be refunded pursuant to this subsection 6.3, then, at 10:00 A.M., New
York City time, on the second Business Day immediately succeeding (x) the date
on which such Event of Default occurs (in the case of clause (i) above),
(y) such Acceleration Date (in the case of clause (ii) above) or (z) the date on
which such notice is received by the Administrative Agent (in the case of clause
(iii) above), the Administrative Agent shall be deemed to have received a notice
from the Company pursuant to subsection 2.2 requesting that Committed Rate ABR
Loans be made pursuant to subsection 2.1 on such second Business Day in an
aggregate amount equal to the Dollar Equivalent Amount of the aggregate amount
of all Local Currency Loans (in the case of clause (i) or (ii) above) or the
Affected Local Currency Loans (in the case of clause (iii) above), and the
procedures set forth in subsection 2.2 shall be followed in making such
Committed Rate ABR Loans. The proceeds of such Committed Rate ABR Loans shall be
applied to repay such Local Currency Loans.
          (b) If, for any reason, Committed Rate ABR Loans may not be made
pursuant to paragraph (a) of this subsection 6.3 to repay Local Currency Loans
as required by such paragraph, effective on the date such Committed Rate ABR
Loans would otherwise have been made, (i) the principal amount of each relevant
Local Currency Loan shall be converted into Dollars (calculated on the basis of
the Exchange Rate as of the immediately preceding Business Day) (“Converted
Local Currency Loans”) and (ii) each Bank severally, unconditionally and
irrevocably agrees that it shall purchase in Dollars a participating interest in
such Converted Local Currency Loans in an amount equal to the amount of
Committed Rate ABR Loans which would otherwise have been made by such Bank
pursuant to paragraph (a) of this subsection 6.3. Each Bank will immediately
transfer to the Administrative Agent, in immediately available funds, the amount
of its participation, and the proceeds of such participation shall be
distributed by the Administrative Agent to each relevant Local Currency Bank in
such amount as will reduce the amount of the participating interest retained by
such Local Currency Bank in the Converted Local Currency Loans to the amount of
the Committed Rate ABR Loans which were to have been made by it pursuant to
paragraph (a) of this subsection 6.3. All Converted Local Currency Loans shall
bear interest at the rate which would otherwise be applicable to Committed Rate
ABR Loans. Each Bank shall share on a pro rata basis (calculated by reference to
its participating interest in such Converted Local Currency Loans) in any
interest which accrues thereon and in all repayments thereof.
          (c) If, for any reason, Committed Rate ABR Loans may not be made
pursuant to paragraph (a) of this subsection 6.3 to repay Local Currency Loans
as required by such paragraph and the principal amount of any Local Currency
Loans may not be converted into Dollars in the manner contemplated by paragraph
(b) of this subsection 6.3, (i) the Administrative Agent shall determine the
Dollar Equivalent Amount of such Local Currency Loans (calculated on the basis
of the Exchange Rate determined as of the Business Day immediately preceding the
date on which Committed Rate ABR Loans would otherwise have been made pursuant
to said paragraph (a)) and (ii) effective on the date on which Committed Rate
ABR Loans would otherwise have been made pursuant to said paragraph (a), each
Bank severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Local Currency Loans in an amount equal
to the amount of Committed Rate ABR Loans which would otherwise have been made
by such Bank pursuant to paragraph (a) of
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



45

this subsection 6.3. Each Bank will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to each relevant Local Currency Bank in such amount as will reduce the Dollar
Equivalent as of such date of the amount of the participating interest retained
by such Local Currency Bank in such Local Currency Loans to the amount of the
Committed Rate ABR Loans which were to have been made by it pursuant to
paragraph (a) of this subsection 6.3. Each Bank shall share on a pro rata basis
(calculated by reference to its participating interest in such Local Currency
Loans) in any interest which accrues thereon, in all repayments of principal
thereof and in the benefits of any collateral furnished in respect thereof and
the proceeds of such collateral.
          (d) If any amount required to be paid by any Bank to any Local
Currency Bank pursuant to this subsection 6.3 in respect of any Local Currency
Loan is not paid to such Local Currency Bank on the date such payment is due
from such Bank, such Bank shall pay to such Local Currency Bank on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal funds rate, as quoted by such Local Currency Bank during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the Local Currency Bank, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. A certificate of a Local Currency
Bank submitted to any Bank through the Administrative Agent with respect to any
amounts owing under this subsection (d) shall be conclusive in the absence of
manifest error.
SECTION 7. THE TERM LOANS
          7.1 Term Commitments. Subject to the terms and conditions hereof, each
Bank severally agrees to make a term loan (a “Term Loan”; each Bank extending a
Term Loan, a “Term Bank”) to the Borrower on the Closing Date in an amount not
to exceed the amount of the Term Commitment of such Bank. The Term Loans may
from time to time be Eurocurrency Loans (in one or more Tranches) or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 7.2 and 8.12.
          7.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Banks make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Borrower may elect that all or a portion of the Term Loans made on the Closing
Date bear interest as provided in Section 8.14. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Bank thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Term Bank shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Term Bank. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Banks in immediately available funds.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



46

          7.3 Repayment of Term Loans. The Term Loans shall mature on the Term
Loan Termination Date.
SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND
LETTERS OF CREDIT
          8.1 Facility Fee; Utilization Fee; Other Fees; Other Payments.
          (a) The Company shall pay to the Administrative Agent for the account
of each Bank holding a Revolving Commitment a facility fee for the period from
and including the Closing Date to, but excluding, the Revolving Termination
Date, computed at the Facility Fee Rate in effect from time to time on the
average daily amount of the Revolving Commitment (used and unused) of such Bank
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving
Termination Date or such earlier date on which the Revolving Commitments shall
terminate as provided herein, commencing on the first of such dates to occur
after the date hereof.
          (b) The Company shall pay (i) to the Administrative Agent for the
account of each Bank holding a Revolving Commitment a utilization fee of 0.10%
per annum on such Bank’s Revolving Commitment Percentage of the aggregate
outstanding principal or face amount of Committed Rate Loans, Swing Line Loans,
Letters of Credit and Local Currency Loans for each day on which the Aggregate
Revolving Committed Outstandings are equal to or exceed 50% of the aggregate
Revolving Commitments and (ii) to the applicable Issuing Bank for its own
account a fronting fee of 0.125% per annum on the undrawn and unexpired amount
of each Letter of Credit, in each case payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Termination
Date or such earlier date on which the Revolving Commitments shall terminate as
provided herein, commencing on the first of such dates to occur after the date
hereof or the issuance date, as relevant.
          (c) The Company agrees to pay to the Administrative Agent, for its own
account and for the account of the Arranger, the fees in the amounts and on the
dates agreed to by such parties in writing prior to the date of this Agreement.
          8.2 Computation of Interest and Fees.
          (a) Facility and utilization fees and, whenever it is calculated on
the basis of the Prime Rate, interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed; and,
otherwise, interest and Letter of Credit commissions shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the relevant Specified Borrower and the
Banks of each determination of a Eurocurrency Rate. Any change in the ABR due to
a change in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate,
respectively. The Administrative Agent shall as soon as practicable notify the
relevant Borrower and the Banks of the effective date and the amount of each
such change in interest rate.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



47

          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Banks in the absence of manifest error.
          8.3 Pro Rata Treatment and Payments.
          (a) Each payment by the Company on account of any facility fee or
utilization fee hereunder and any reduction of the Revolving Commitments of the
Banks shall be made pro rata according to the respective Revolving Commitment
Percentages of the Banks. Each disbursement of Committed Rate Loans in any
Currency shall be made by the Banks holding Revolving Commitments in such
Currency pro rata according to the respective Revolving Borrowing Percentages of
such Banks. Each disbursement of Term Loans shall be made by the Banks holding
Term Commitments pro rata according to the respective Term Percentages of such
Banks. Each payment (including each prepayment) by any Borrower on account of
principal of and interest on any Loans in any Currency shall be made pro rata
according to the respective principal amounts of the Loans of such Currency of
such Borrower then due and owing to the Banks. All payments (including
prepayments) to be made by any Borrower hereunder, whether on account of
principal, interest, fees, Reimbursement Obligations or otherwise, shall be made
without set off or counterclaim. All payments in respect of Term Loans,
Committed Rate Loans or Letters of Credit in any Currency shall be made in such
Currency and in immediately available funds at the Payment Office, and at or
prior to the Payment Time, for such Type of Loans and such Currency, on the due
date thereof. The Administrative Agent shall distribute to the Banks any
payments received by the Administrative Agent promptly upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.
          (b) Unless the Administrative Agent shall have been notified in
writing by any Bank prior to a Borrowing Date in respect of Term Loan or
Committed Rate Loans that such Bank will not make the amount that would
constitute its Revolving Borrowing Percentage or Term Percentage, as applicable,
of such borrowing available to the Administrative Agent, the Administrative
Agent may assume that such Bank is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. If
such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Bank shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to (A) in
the case of any such Term Loans or Committed Rate Loans denominated in Dollars,
the daily average Federal funds rate, as quoted by the Administrative Agent, or
(B) in the case of any Committed Rate Loans denominated in an Available Foreign
Currency, the rate customary in such Currency for settlement of similar
inter-bank obligations, as quoted by the Administrative Agent, in each case for
the period until such Bank makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Bank with respect to any amounts owing under this subsection shall be conclusive
in the absence of manifest error. If such Bank’s Revolving Borrowing Percentage
or Term Percentage, as applicable, of such borrowing is not made available to
the Administrative Agent by such Bank within three Business Days of such
Borrowing Date, the Administrative
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



48

Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Swing Line Loans in such Currency hereunder, on
demand, from the relevant Borrower.
          8.4 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Bank to make or maintain
Loans or to make or maintain Extensions of Credit to one or more Foreign
Subsidiary Borrowers or Local Currency Borrowers contemplated by this Agreement,
the commitment of such Bank hereunder to make Loans to such Foreign Subsidiary
Borrowers or Local Currency Borrowers, continue Loans to such Foreign Subsidiary
Borrowers or Local Currency Borrowers as such, and maintain Extensions of Credit
to such Foreign Subsidiary Borrowers or Local Currency Borrowers shall forthwith
be cancelled to the extent necessary to remedy or prevent such illegality.
Nothing in this subsection 8.4 shall affect the obligation of the Banks to make
and maintain Loans to the Company.
          8.5 Requirements of Law.
          (a) If the adoption of or any change in any Requirement of Law (other
than the Certificate of Incorporation and By-Laws or other organizational or
governing documents of the Banks) or in the interpretation or application
thereof or compliance by any Bank or Issuing Bank with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
          (i) shall subject any Bank or Issuing Bank or any corporation
controlling such Bank or from which such Bank obtains funding or credit to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit
or any Eurocurrency Loan or Local Currency Loan made by it, or change the basis
of taxation of payments to such Bank or such corporation in respect thereof
(except for Non-Excluded Taxes covered by subsection 8.6 (including taxes
excluded under the first sentence of subsection 8.6(a)) and changes in the rate
of tax on the overall net income of such Bank or Issuing Bank or such
corporation);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, deposit insurance, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Bank or Issuing Bank or any corporation controlling
such Bank or Issuing Bank or from which such Bank obtains funding or credit
which is not otherwise included in the determination of the Eurocurrency Rate
hereunder or the interest rate on such Local Currency Loans under the relevant
Local Currency Facility; or
          (iii) shall impose on such Bank or Issuing Bank or any corporation
controlling such Bank any other condition;
and the result of any of the foregoing is to increase the cost to such Bank or
Issuing Bank or such corporation, by an amount which such Bank or Issuing Bank
or such corporation deems to be
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



49
material, of making, converting into, continuing or maintaining Eurocurrency
Loans or Local Currency Loans or issuing or participating in Letters of Credit
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Company shall promptly pay such Bank or Issuing Bank, within five
Business Days after its demand, any additional amounts necessary to compensate
such Bank or Issuing Bank for such increased cost or reduced amount receivable,
together with interest on each such amount from the date due until payment in
full at a rate per annum equal to the ABR plus 2%. If any Bank or Issuing Bank
becomes entitled to claim any additional amounts pursuant to this subsection, it
shall promptly notify the Company, through the Administrative Agent, of the
event by reason of which it has become so entitled. A certificate as to any
additional amounts payable pursuant to this subsection submitted by such Bank or
Issuing Bank, through the Administrative Agent, to the Company shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of Loans and all other amounts
payable hereunder.
          (b) If any Bank shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank or Issuing Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof does or shall have the
effect of reducing the rate of return on such Bank’s or Issuing Bank or such
corporation’s capital as a consequence of its obligations hereunder or under any
Letter of Credit to a level below that which such Bank or Issuing Bank or such
corporation could have achieved but for such change or compliance (taking into
consideration such Bank’s or Issuing Bank or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Bank or Issuing Bank to
be material, then from time to time, after submission by such Bank or Issuing
Bank to the Company (with a copy to the Administrative Agent) of a written
request therefor (which written request shall be conclusive in the absence of
manifest error), the Company shall pay to such Bank or Issuing Bank such
additional amount or amounts as will compensate such Bank or Issuing Bank for
such reduction.
          (c) In addition to, and without duplication of, amounts which may
become payable from time to time pursuant to paragraphs (a) and (b) of this
subsection 8.5, each Borrower agrees to pay to each Bank which requests
compensation under this paragraph (c) by notice to such Borrower, on the last
day of each Interest Period with respect to any Committed Rate Eurocurrency Loan
made by such Bank to such Borrower, at any time when such Bank shall be required
to maintain reserves against “Eurocurrency liabilities” under Regulation D of
the Board (or, at any time when such Bank may be required by the Board or by any
other Governmental Authority, whether within the United States or in another
relevant jurisdiction, to maintain reserves against any other category of
liabilities which includes deposits by reference to which the Eurocurrency Rate
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Bank which includes any such
Committed Rate Eurocurrency Loans), an additional amount (determined by such
Bank’s calculation or, if an accurate calculation is impracticable, reasonable
estimate using such reasonable means of allocation as such Bank shall determine)
equal to the actual costs, if any, incurred by such Bank during such Interest
Period as a result of the applicability of the foregoing reserves to such
Committed Rate Eurocurrency Loans.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



50

          (d) A certificate of each Bank, Issuing Bank, Swing Line Bank or Local
Currency Bank setting forth such amount or amounts as shall be necessary to
compensate such Bank, Issuing Bank, Swing Line Bank or Local Currency Bank as
specified in paragraph (a), (b) or (c) above, as the case may be, and setting
forth in reasonable detail an explanation of the basis of requesting such
compensation in accordance with paragraph (a), (b) or (c) above, including
calculations in detail comparable to the detail set forth in certificates
delivered to such Bank in similar circumstances under comparable provisions of
other comparable credit agreements, shall be delivered to the relevant Borrower
and shall be conclusive absent manifest error. The relevant Borrower shall pay
each Bank, Issuing Bank, Swing Line Bank or Local Currency Bank the amount shown
as due on any such certificate delivered to it within 10 days after its receipt
of the same.
          (e) Failure or delay on the part of any Bank or the Issuing Bank to
demand compensation pursuant to this subsection shall not constitute a waiver of
such Bank’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection for any increased costs or reductions incurred more
than six months prior to the date that such Bank or the Issuing Bank, as the
case may be, notifies the Company of the event giving rise to such increased
costs or reductions and of such Bank’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the event giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
          (f) Notwithstanding the foregoing provisions of this subsection, a
Bank shall not be entitled to compensation pursuant to this subsection in
respect of any Competitive Advance Loan if the event that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Advance Loan Offer pursuant to which such Loan was
made.
          (g) The agreements in this subsection shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          8.6 Taxes.
          (a) All payments made by any Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding, in the
case of the Administrative Agent and each Bank, (i) net income taxes, capital
taxes, doing business taxes and franchise taxes imposed on the Administrative
Agent or such Bank (including, without limitation, each Bank in its capacity as
an Issuing Bank or as a Swing Line Bank), as the case may be, as a result of a
present or former connection between the jurisdiction of the government or
taxing authority imposing such tax and the Administrative Agent or such Bank
(excluding a connection arising solely from the Administrative Agent or such
Bank having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement) or any political subdivision or
taxing authority thereof or therein, (ii) taxes required to be withheld because
of a failure to deliver any
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



51

certificate described in this subsection 8.6 for any reason and (iii) any and
all withholding taxes payable with respect to payments under this Agreement made
by the Company or by any Subsidiary Borrower that was organized under the laws
of the United States, other than any such withholding taxes imposed as a result
of any change in or amendment to the laws of any jurisdiction affecting taxation
(including any regulation or ruling proposed or promulgated by a taxing
authority thereof and any treaty provisions) or any change in the official
application, enforcement or interpretation of such laws, regulations, rulings or
treaties or any other action taken by a taxing authority or a court of competent
jurisdiction, which change, amendment, application, enforcement, interpretation
or action becomes effective after the date hereof (all such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions and withholdings being
hereinafter called “Non-Excluded Taxes”). If any Non-Excluded Taxes are required
to be withheld from any amounts payable to the Administrative Agent or any Bank
hereunder, the amounts so payable to the Administrative Agent or such Bank shall
be increased to the extent necessary to yield to the Administrative Agent or
such Bank (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement. Whenever any Non-Excluded Taxes are payable by any Borrower, as
promptly as possible thereafter such Borrower shall send to the Administrative
Agent for its own account or for the account of such Bank, as the case may be, a
certified copy of an original official receipt received by such Borrower showing
payment thereof. If such Borrower fails to pay any Non-Excluded Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower shall indemnify the Administrative Agent and such Bank for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Bank as a result of any such failure. The
agreements in this subsection 8.6(a) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
     (b) (i) Each Bank (including each Assignee) that is not incorporated under
the laws of the United States of America or a state thereof agrees that it will
deliver to the Company and the Administrative Agent concurrently with the
delivery of this Agreement (or, in the case of any Assignee, concurrently with
the delivery of an Assignment and Acceptance) two duly completed copies of
(x) United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, and (y) an Internal Revenue Service Form
W-8BEN or W-9 or successor applicable form, as the case may be. Each such Bank
also agrees to deliver to the Company and the Administrative Agent two further
copies of the said Form W-8BEN or W-8ECI and Form W-8BEN or W-9, or successor
applicable forms or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event (including, without limitation, a change in such Bank’s
lending office) requiring a change in the most recent form previously delivered
by it to the Company and the Administrative Agent, and such extensions or
renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank so advises the
Company and the Administrative Agent. Such Bank shall certify (x) in the case of
a Form W-8BEN or W-8ECI, that it is entitled to receive payments under this
Agreement
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



52

without deduction or withholding of any United States federal income taxes and
(y) in the case of a Form W-8BEN or W-9, that it is entitled to an exemption
from United States backup withholding tax.
     (ii) Upon the written request of any Borrower, each Bank promptly will
provide to such Borrower and to the Administrative Agent, or file with the
relevant taxing authority (with a copy to the Administrative Agent) such form,
certification or similar documentation (each duly completed, accurate and
signed) as is required by the relevant jurisdiction in order to obtain an
exemption from, or reduced rate of Non-Excluded Taxes to which such Bank or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of the relevant jurisdiction; provided, however, such Bank will not be required
to (x) disclose information which in its reasonable judgment it deems
confidential or proprietary or (y) incur a cost if such cost would, in its
reasonable judgment, be substantial in comparison to the cost of the Borrower
under this subsection 8.6 of such Bank’s failure to provide such form,
certification or similar documentation. Such Bank shall certify in the case of
any such form, certification or similar documentation so provided (to the extent
it may accurately and properly do so) that it is entitled to receive payments
under this Agreement without deduction or withholding, or at a reduced rate of
deduction or withholding of Non-Excluded Taxes.
     (iii) A Bank shall be required to furnish a form under this paragraph
(b) only if it is entitled to claim an exemption from or a reduced rate of
withholding under applicable law. A Bank that is not entitled to claim an
exemption from or a reduced rate of withholding under applicable law, promptly
upon written request of the applicable Borrower, shall inform the applicable
Borrower in writing.
               (c) If any Bank is, in its sole opinion, able to apply for any
tax credit, tax deduction or other reduction in tax (a “Tax Benefit”) by reason
of any increased amount paid by the Company under this subsection 8.6, such Bank
will use reasonable efforts to obtain such Tax Benefit and, upon receipt thereof
will pay to the Company such amount, not exceeding the increased amount paid by
the Company, as it considers, in its sole opinion, to be equal to the net
after-tax value to such Bank of the Tax Benefit or such part thereof allocable
to such withholding or deduction, having regard to all of such Bank’s dealings
giving rise to similar credits and to the cost of obtaining the same, less any
and all expenses incurred by such Bank in obtaining such Tax Benefit (including
any and all professional fees incurred therewith); provided, however, that
(i) no Bank shall be obligated by this subsection 8.6 to disclose to the Company
any information regarding its tax affairs or computations, (ii) nothing in this
subsection 8.6 shall interfere with the right of each Bank to arrange its tax
affairs as it deems appropriate and (iii) nothing in this subsection 8.6 shall
impose an obligation on a Bank to obtain any Tax Benefit if, in such Bank’s sole
opinion, to do so would (x) impose undue hardships, burdens or expenditures on
such Bank or (y) increase such Bank’s exposure to taxation by the jurisdiction
in question.
               8.7 Company’s Options upon Claims for Increased Costs and Taxes.
In the event that any Affected Bank shall decline to make Loans pursuant to
subsection 8.4 or shall have notified the Company that it is entitled to claim
compensation pursuant to subsection 8.5 or 8.6, the Company may exercise any one
or both of the following options:
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



53

          (a) The Company may request one or more of the Banks which are not
Affected Banks to take over all (but not part) of any Affected Banks’ then
outstanding Loans and to assume all (but not part) of any Affected Bank’s
Commitments, if any, and obligations hereunder, and if applicable, under any
Local Currency Facility. If one or more Banks shall so agree in writing
(collectively, the “Assenting Banks”; individually, an “Assenting Bank”) with
respect to an Affected Bank, (i) the Commitments, if any, of each Assenting Bank
and the obligations of such Assenting Bank under this Agreement shall be
increased by its respective Allocable Share of the Commitments, if any, and of
the obligations of such Affected Bank under this Agreement and if applicable,
under any Local Currency Facility and (ii) each Assenting Bank shall make Loans
to the Company, according to such Assenting Bank’s respective Allocable Share,
in an aggregate principal amount equal to the outstanding principal amount of
the Loans and, if applicable, Local Currency Loans, of such Affected Bank, on a
date mutually acceptable to the Assenting Banks, such Affected Bank and the
Company. The proceeds of such Loans, together with funds of the Company, shall
be used to prepay the Loans, and if applicable, Local Currency Loans, of such
Affected Bank, together with all interest accrued thereon and all other amounts
owing to such Affected Bank hereunder (including any amounts payable pursuant to
subsection 8.8 in connection with such prepayment), and, upon such assumption by
the Assenting Bank and prepayment by the Company, such Affected Bank shall cease
to be a “Bank” for purposes of this Agreement and shall no longer have any
obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of this Agreement).
          (b) The Company may designate a Replacement Bank to assume the
Commitments, if any, and the obligations of any such Affected Bank hereunder and
if applicable, under any Local Currency Facility, and to purchase the
outstanding Loans of such Affected Bank and such Affected Bank’s rights
hereunder and with respect thereto, without recourse upon, or warranty by, or
expense to, such Affected Bank (unless such Affected Bank agrees otherwise), for
a purchase price equal to the outstanding principal amount of the Loans and, if
applicable, Local Currency Loans, of such Affected Bank plus (i) all interest
accrued and unpaid thereon and all other amounts owing to such Affected Bank
hereunder and (ii) any amount which would be payable to such Affected Bank
pursuant to subsection 8.8, and upon such assumption and purchase by the
Replacement Bank, such Replacement Bank, if it is not already a Bank, shall be
deemed to be a “Bank” for purposes of this Agreement and such Affected Bank
shall cease to be a “Bank” for purposes of this Agreement and shall no longer
have any obligations or rights hereunder (other than any obligations or rights
which according to this Agreement shall survive the termination of this
Agreement).
          8.8 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Committed Rate Loan other than on the last
day of an Interest Period therefor (including as a result of an Event of Default
and as a result of the provisions of subsection 2.11 or 2.12), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable hereunder and is revoked in
accordance herewith), (d) the failure to borrow any Competitive Advance Loan
after accepting the Competitive Advance Loan Offer to make such Loan, or (e) the
assignment as a result of a request by the Company pursuant to subsection 8.7 of
any Eurocurrency Loan other than on the last day of an Interest Period therefor
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



54

or of any Competitive Advance Loan, then, in any such event, the Company shall
compensate each Bank for the loss, cost and expense attributable to such event.
In the case of a Eurocurrency Loan, the loss to any Bank attributable to any
such event shall be deemed to include an amount determined by such Bank to be
equal to the excess, if any, of (i) the amount of interest that such Bank would
pay for a deposit equal to the principal amount of such Bank denominated in the
Currency of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Eurocurrency Rate for such Currency for such Interest Period, over
(ii) the amount of interest that such Bank would earn on such principal amount
for such period if such Bank were to invest such principal amount for such
period at the interest rate that would be bid by such Bank (or an affiliate of
such Bank) for deposits denominated in such Currency from other banks in the
eurocurrency market at the commencement of such period. The Company shall also
compensate each relevant Bank for any loss, cost or expense suffered by such
Bank as a result of the conversion, pursuant to subsection 2.11(b) or 7.3(b), of
the Currency in which a Loan is denominated, or the purchase or sale, pursuant
to subsection 2.11(c) or 7.3(c), of a participating interest in any Loan. A
certificate of any Bank setting forth any amount or amounts that such Bank is
entitled to receive pursuant to this Section shall be delivered to the Company
and shall be conclusive absent manifest error. The Company shall pay such Bank
the amount shown as due on any such certificate within 10 days after receipt
thereof.
          8.9 Determinations. In making the determinations contemplated by
subsection 8.5, 8.6 and 8.8, each Bank may make such estimates, assumptions,
allocations and the like that such Bank in good faith determines to be
appropriate. Upon request of the Company, each Bank shall furnish to the
Company, at any time after demand for payment of an amount under subsection
8.5(a) or 8.8, a certificate outlining in reasonable detail the computation of
any amounts owing. Any certificate furnished by a Bank shall be binding and
conclusive in the absence of manifest error.
          8.10 Change of Lending Office. If an event occurs with respect to any
Bank that makes operable the provisions of subsection 8.4 or entitles such Bank
to make a claim under subsection 8.5 or 8.6, such Bank shall, if requested in
writing by the Company, to the extent not inconsistent with such Bank’s internal
policies, use reasonable efforts to (a) designate another office or offices for
the making and maintaining of its Loans or (b) obtain a different source of
funds or credit, as the case may be, the designation or obtaining of which will
eliminate such operability or reduce materially the amount such Bank is so
entitled to claim, provided that such designation or obtaining would not, in the
sole discretion of such Bank, result in such Bank incurring any costs unless the
Company has agreed to reimburse such Bank therefor.
          8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment
if Exposure exceeds Revolving Commitments.
          (a) The Company will implement and maintain internal accounting
controls to monitor the borrowings and repayments of Revolving Loans by the
Borrowers and the issuance of and drawings under Letters of Credit, with the
object of preventing any request for an Extension of Credit that would result in
(i) the Exposure of the Banks being in excess of the
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



55

Revolving Commitments, or (ii) the Foreign Currency Exposure in respect of any
Currency exceeding the Foreign Currency Exposure Sublimit for such Currency, and
of promptly identifying and remedying any circumstance where, by reason of
changes in exchange rates, (i) the aggregate amount of the Exposure exceeds the
Revolving Commitments, or (ii) the amount of the Foreign Currency Exposure in
respect of any Currency exceeds the Foreign Currency Exposure Sublimit for such
Currency. In the event that at any time the Company determines that (i) the
aggregate amount of the Exposure of the Banks exceeds the aggregate amount of
the Revolving Commitments by more than 5%, or (ii) the amount of the Foreign
Currency Exposure in respect of any Currency exceeds the Foreign Currency
Exposure Sublimit for such Currency, the Company will, as soon as practicable
but in any event within five Business Days of making such determination, make or
cause to be made such repayments or prepayments of Revolving Loans as shall be
necessary to cause (i) the aggregate amount of the Exposure of the Banks to no
longer exceed the Revolving Commitments, and (ii) the amount of the Foreign
Currency Exposure in respect of any Currency not to exceed the Foreign Currency
Exposure Sublimit for such Currency.
          (b) The Administrative Agent will calculate the aggregate amount of
the Exposure of the Banks from time to time, and in any event not less
frequently than once during each calendar month. In making such calculations,
the Administrative Agent will rely on the information most recently received by
it from the Swing Line Banks in respect of outstanding Swing Line Loans, from
Banks in respect of outstanding Competitive Advance Loans, from Local Currency
Facility Agents in respect of outstanding Local Currency Loans and Issuing Banks
in respect of L/C Obligations. Upon making each such calculation, the
Administrative Agent will inform the Company and the Banks of the results
thereof.
          (c) In the event that on any date the Administrative Agent calculates
that (i) the aggregate amount of the Exposure of the Banks exceeds the aggregate
amount of the Revolving Commitments by more than 5%, or (ii) the Foreign
Currency Exposure in respect of any Currency exceeds the Foreign Currency
Exposure Sublimit for such Currency, the Administrative Agent will give notice
to such effect to the Company. After receipt of any such notice, the Company
will, as soon as practicable but in any event within five Business Days of
receipt of such notice, make or cause to be made such repayments or prepayments
of Loans as shall be necessary to cause (i) the aggregate amount of the Exposure
of the Banks to no longer exceed the Revolving Commitments, or (ii) the Foreign
Currency Exposure in any respect of any Currency not to exceed the Foreign
Currency Exposure Sublimit for such Currency.
          (d) If at any time the Committed Exposure of any Bank exceeds such
Bank’s Revolving Commitment, upon demand of such Bank, the Company will within
one Business Day prepay Revolving Loans in such amounts that after giving effect
to such prepayment the Committed Exposure of such Bank does not exceed its
Revolving Commitment.
          (e) Any prepayment required to be made pursuant to this subsection
8.11 shall be accompanied by payment of amounts payable, if any, pursuant to
subsection 8.8 in respect of the amount so prepaid.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



56

          8.12 Conversion and Continuation Options.
          (a) By giving a Notice of Conversion, any Specified Borrower may elect
from time to time (i) to convert such Specified Borrower’s Eurocurrency Loans in
Dollars to ABR Loans or (ii) to convert such Specified Borrower’s ABR Loans to
Eurocurrency Loans in Dollars. Upon receipt of any Notice of Conversion the
Administrative Agent shall promptly notify each relevant Bank thereof. All or
any part of Eurocurrency Loans outstanding in Dollars or ABR Loans may be
converted as provided herein, provided that (i) no ABR Loan may be converted
into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Banks have
determined that such a conversion is not appropriate and (ii) no ABR Loan may be
converted into a Eurocurrency Loan after the date that is one month prior to the
relevant Termination Date.
          (b) By giving a Notice of Continuation, any Specified Borrower may
continue all or any part of such Specified Borrower’s Eurocurrency Loans as
Eurocurrency Loans in the same Currency for one or more different additional
Interest Periods.
          (c) Any Specified Borrower may convert Committed Rate Loans
outstanding in Dollars or one Available Foreign Currency to Committed Rate Loans
in Dollars or a different Currency by repaying such Loans in the first Currency
and borrowing Loans of such different Currency in accordance with the applicable
provisions of this Agreement.
          (d) If any Specified Borrower shall fail to timely give a Notice of
Continuation or a Notice of Conversion in respect of any of such Specified
Borrower’s Eurocurrency Loans with respect to which an Interest Period is
expiring, such Specified Borrower shall be deemed to have given a Notice of
Continuation for an Interest Period of one month.
          8.13 Minimum Amounts of Tranches. All borrowings, conversions and
continuations of Term Loans and Committed Rate Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, after giving effect thereto, the aggregate principal amount of (i) in
the case of Eurocurrency Loans, the Term Loans or Committed Rate Loans
comprising each Tranche in Dollars shall be not less than $5,000,000, (ii) in
the case of ABR Loans, the Term Loans or Committed Rate Loans comprising each
Tranche in Dollars shall not be less than $1,000,000 and (iii) Committed Rate
Loans comprising each Tranche in any Available Foreign Currency shall be not
less than the Dollar Equivalent Amount in such Currency of $5,000,000; provided
that any borrowing of Committed Rate Loans may be in an aggregate amount that is
equal to the entire unused balance of the Total Revolving Commitments.
          8.14 Interest Rates and Payment Dates for Term Loans and Committed
Rate Loans.
          (a) Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



57

               (c) If all or a portion of (i) the principal amount of any Term
Loan or Committed Rate Loan or (ii) any interest payable thereon shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this subsection plus 2% or (y) in the
case of overdue interest, the rate described in paragraph (b) of this subsection
plus 2%, in each case from the date of such non-payment until such amount is
paid in full (as well after as before judgment).
               (d) Interest on Term Loans and Committed Rate Loans shall be
payable in arrears on each Interest Payment Date; provided, that interest
accruing pursuant to paragraph (c) of this subsection shall be payable from time
to time on demand.
          8.15 Inability to Determine Interest Rate. If on or prior to the date
on which the Eurocurrency Rate is determined for any Interest Period in respect
of any Eurocurrency Loan in any Currency:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that, by reason of circumstances
affecting the relevant market generally, adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such affected Currency or such
affected Interest Period, or
     (b) the Administrative Agent shall have received notice from Banks having
Commitments comprising at least 25% of the aggregate amount of the Commitments
(or, in the case of Loans denominated in an Available Foreign Currency, Banks
having at least 25% of the Foreign Currency Commitments in such Available
Foreign Currency) that the Eurocurrency Rate determined or to be determined for
such affected Interest Period will not adequately and fairly reflect the cost to
such Banks (as conclusively certified by such Banks) of making or maintaining
their affected Term Loans or Committed Rate Loans during such affected Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the Banks as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans requested to be made in such affected Currency on the
first day of such affected Interest Period shall be made as ABR Loans in Dollars
in the Dollar Equivalent Amount, (y) any Term Loans or Committed Rate Loans that
were to have been converted on the first day of such affected Interest Period
from ABR Loans to Eurocurrency Loans shall be continued as ABR Loans and (z) any
Eurocurrency Loans in such affected Currency that were to have been continued as
such shall be converted, on the first day of such Interest Period, to ABR Loans
in Dollars in the Dollar Equivalent Amount. Until such notice has been withdrawn
by the Administrative Agent, no further Eurocurrency Loans in such affected
Currency shall be made, converted to or continued as such.
               8.16 Optional Prepayments. By giving a Notice of Prepayment, any
Specified Borrower may, at any time and from time to time, prepay the Term Loans
or Committed Rate Loans made to such Specified Borrower, in whole or in part,
without premium or penalty (except as provided in subsection 8.8). Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Bank thereof. If any such notice is given, the amount specified in
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



58

such notice shall be due and payable on the date specified therein, together
with any amounts payable pursuant to subsection 8.8. Partial prepayments shall
be in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or an aggregate principal Dollar Equivalent Amount of
at least $1,000,000 for Loans denominated in a Foreign Currency.
SECTION 9. REPRESENTATIONS AND WARRANTIES
          To induce the Syndication Agents, the Administrative Agent and the
Banks to enter into this Agreement and to make the Loans and issue or
participate in the Letters of Credit, the Company and each Subsidiary Borrower
(insofar as the representations and warranties by such Subsidiary Borrower
relate to it) hereby represents and warrants to each Agent, the Administrative
Agent and each Bank that:
          9.1 Financial Condition. The audited consolidated balance sheets of
the Company and its consolidated Subsidiaries as at December 31, 2005 and the
related consolidated statements of income and of cash flows for the fiscal year
ended on such date, reported on by Ernst & Young LLP, copies of which have
heretofore been furnished to each Bank or will be furnished to each Bank that
has not already received such copies, present fairly the consolidated financial
condition of the Company and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year then ended. The unaudited consolidating balance sheet of the
Company and its consolidated Subsidiaries by geographic region as at
September 30, 2006 and the related unaudited consolidating statement of
operations and retained earnings for the portion of the fiscal year ended on
September 30, 2006, present fairly the consolidating financial condition of the
Company and its consolidated Subsidiaries by geographic region as at such date,
and the consolidating results of their operations for the fiscal year then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by such accountants or
Responsible Officer, as the case may be, and as disclosed therein). Neither the
Company nor any of its consolidated Subsidiaries had, at the date of the most
recent balance sheet referred to above, any material Guarantee Obligation,
contingent liability or liability for taxes, or any long-term lease or unusual
forward or long-term commitment, including, without limitation, any interest
rate or foreign currency swap or exchange transaction, which is not reflected in
the foregoing statements or referred to in the notes thereto. During the period
from September 30, 2006 to and including the date hereof there has been no sale,
transfer or other disposition by the Company or any of its consolidated
Subsidiaries of any material part of its business or property and no purchase or
other acquisition of any business or property (including any Capital Stock of
any other Person) material in relation to the consolidated financial condition
of the Company and its consolidated Subsidiaries at September 30, 2006 except as
disclosed in writing to the Banks prior to the Closing Date).
          9.2 No Change Since December 31, 2005 there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.
          9.3 Corporate Existence; Compliance with Law. The Company and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



59

jurisdiction of its organization, (b) has the corporate or other power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be duly qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.4 Corporate Power; Authorization; Enforceable Obligations. Each of
the Company and its Subsidiaries has the corporate or other power and authority,
and the legal right, to make, deliver and perform the Credit Documents to which
it is a party and to borrow hereunder and has taken all necessary corporate
action to authorize the borrowings on the terms and conditions of this Agreement
and the execution, delivery and performance of the Credit Documents to which it
is a party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents. This Agreement
has been, and each other Credit Document to which the Company or any of its
Subsidiaries is a party will be, duly executed and delivered on behalf of the
Company or such Subsidiary, as the case may be. This Agreement constitutes, and
each other Credit Document to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Company or any of
its Subsidiaries party thereto enforceable against the Company or such
Subsidiary, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          9.5 No Legal Bar. The execution, delivery and performance of the
Credit Documents to which the Company or any of its Subsidiaries is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of the Company or of any of its
Subsidiaries (except for violations of Contractual Obligations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect) and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation, except for
the Liens expressly permitted by subsection 12.3.
          9.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Company, threatened by or against the Company or any of its
Subsidiaries or against any of its or their respective properties or revenues
with respect to any of the Credit Documents or any of the transactions
contemplated hereby or thereby.
          9.7 No Default. No Default or Event of Default has occurred and is
continuing.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



60

          9.8 Ownership of Property; Liens. Each of the Company and its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, except where the failure to have
such title or such leasehold interest, as the case may be, could not reasonably
be expected to have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted by subsection 12.3.
          9.9 Intellectual Property. Each of the Company and each of its
Subsidiaries owns, or is licensed to use, all domestic and foreign trademarks,
tradenames, copyrights, technology, know-how and processes necessary for the
conduct of its business as currently conducted (the “Intellectual Property”)
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending or, to the knowledge of the Company, has been threatened by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property which could
reasonably be expected to have a Material Adverse Effect, nor does the Company
know of any valid basis for any such claim. The use of such Intellectual
Property by the Company and its Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
          9.10 Local Currency Facilities. Schedule 9.10 sets forth, as of the
Closing Date, all Local Currency Facilities (including the Local Currency
Borrower, Local Currency Banks, Local Currency Facility Agent, Local Currency
Facility Maximum Borrowing Amount and Local Currency Bank Maximum Borrowing
Amount with respect thereto).
          9.11 Taxes. Each of the Company and its consolidated Subsidiaries has
filed or caused to be filed all tax returns which, to the knowledge of the
Company, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any unfiled tax returns for
taxes, and unpaid taxes, fees and other charges, (a) the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its consolidated Subsidiaries, as the case may be, or
(b) which in each case, individually or in the aggregate, would not cause the
Company and its consolidated Subsidiaries to have a liability in excess of
$20,000,000 or the Dollar Equivalent Amount thereof); no notice of tax Lien has
been filed, and, to the knowledge of the Company, no claim is being asserted by
any taxing authority, with respect to any such tax, fee or other charge except
for claims the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Company or its
consolidated Subsidiaries, as the case may be, and claims for amounts which, in
the aggregate, do not exceed $20,000,000.
          9.12 Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose which violates the provisions of
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



61

the regulations of such Board of Governors. If requested by any Bank or the
Administrative Agent, the Company will furnish to the Administrative Agent and
each Bank a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.
          9.13 ERISA. Each Plan which is intended to be qualified under Section
401(a) (or 403(a) as appropriate) of the Code and each related trust agreement,
annuity contract or other funding instrument which is intended to be tax-exempt
under Section 501(a) of the Code is so qualified and tax-exempt and has been so
qualified and tax-exempt during the period from its adoption to date. No event
has occurred in connection with which the Company or any Commonly Controlled
Entity or any Plan, directly or indirectly, could reasonably be expected to be
subject to any material liability under ERISA, the Code or any other law,
regulation or governmental order or under any agreement, instrument, statute,
rule of law or regulation pursuant to or under which the Company or a Subsidiary
has agreed to indemnify or is required to indemnify any person against liability
incurred under, or for a violation or failure to satisfy the requirements of,
any such statute, regulation or order. No Reportable Event has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. The present value
of all accrued benefits under each Single Employer Plan maintained by the
Company or any Commonly Controlled Entity or for which the Company or any
Commonly Controlled Entity has or could have any liability (based on those
assumptions used to fund the Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits.
Neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan, and neither the Company nor any
Commonly Controlled Entity could reasonably be expected to become subject to any
liability under ERISA if the Company or any such Commonly Controlled Entity were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date on which this representation is made or deemed
made. No such Multiemployer Plan is in Reorganization or Insolvent. The present
value (determined using actuarial and other assumptions which are reasonable in
respect of the benefits provided and the employees participating) of the
unfunded liability of the Company and each Commonly Controlled Entity for
benefits under all unfunded retirement or severance plans, programs, policies or
other arrangements (including, without limitation, post retirement benefits to
be provided to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA)), whether or not funded does
not, in the aggregate, exceed $15,000,000 (excluding those arrangements set
forth on Schedule 9.13).
          9.14 Investment Company Act; Other Regulations. Neither the Company
nor any Subsidiary of the Company is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. Neither the Company nor any Subsidiary of the
Company is subject to regulation under any Federal or State statute or
regulation which limits its ability to incur Indebtedness.
          9.15 Subsidiaries. The outstanding stock and securities (or other
evidence of ownership) of the Subsidiaries, partnerships or joint ventures owned
by the Company and its
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



62

Subsidiaries are owned by the Company and its Subsidiaries free and clear of all
Liens, warrants, options or rights of others of any kind whatsoever except for
Liens permitted by subsection 12.3.
               9.16 Accuracy and Completeness of Information. No document
furnished or statement made in writing to the Banks by the Company in connection
with the negotiation, preparation or execution of this Agreement or any of the
other Credit Documents contains any untrue statement of a material fact, or
omits to state any such material fact necessary in order to make the statements
contained therein not misleading, in either case which has not been corrected,
supplemented or remedied by subsequent documents furnished or statements made in
writing to the Banks. All other written information, reports and other papers
and data with respect to the Company and its Subsidiaries (other than financial
statements), furnished to the Banks by the Company, or on behalf of the Company,
were (a) in the case of those not prepared for delivery to the Banks, to the
Company’s knowledge, at the time the same were so furnished, complete and
correct in all material respects for the purposes for which the same were
prepared and (b) in the case of those prepared for delivery to the Banks, to the
Company’s knowledge, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Banks a true and accurate knowledge of the
subject matter in all material respects, it being understood that financial
projections as to future events are not to be viewed as facts and that actual
results may differ from projected results.
               9.17 Purpose of Loans; Commitments. The proceeds of the Loans and
Letters of Credit shall be used by the Company for general corporate purposes of
the Company and, to the extent permitted hereunder, its Subsidiaries, including
working capital in the ordinary course of business, letters of credit,
repayment, prepayment or purchase of long-term indebtedness and acquisitions,
and the Revolving Commitments may be used by the Company as backup for its
commercial paper program, as applicable.
               9.18 Environmental Matters. Except as set forth on Schedule 9.18
or insofar as there is no reasonable likelihood of a Material Adverse Effect
arising from any combination of facts or circumstances inconsistent with any of
the following:
     (a) The facilities and properties owned or operated by the Company or any
of its Subsidiaries (the “Properties”) do not contain, and to the knowledge of
the Company or its Subsidiaries, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law.
     (b) The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws, and there is no contamination at, under
or to the knowledge of the Company about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Company or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



63

     (c) Neither the Company nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Company or
any of its Subsidiaries have knowledge or reason to believe that any such notice
will be received or is being threatened.
     (d) To the knowledge of the Company or any of its Subsidiaries, Materials
of Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened, under any Environmental Law to which the Company or any Subsidiary
is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other analogous administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
     (f) There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Company or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably give rise to liability under any
applicable Environmental Laws.
SECTION 10. CONDITIONS PRECEDENT
               10.1 Conditions to Closing Date. The occurrence of the Closing
Date, and the agreement of each Bank to make the initial Extension of Credit
requested to be made by it on or after the Closing Date, shall be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
precedent:
     (a) Credit Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company
and each Subsidiary that will be a Subsidiary Borrower party hereto on the
Closing Date, with a counterpart for each Bank, (ii) for the account of each
Bank, an amended and restated Company Guarantee executed and delivered by a duly
authorized officer of the Company, with a counterpart or conformed copy for each
Bank and (iii) for the account of each Bank, an amendment and restatement of
each Existing Subsidiary Guarantee and any other Subsidiary Guarantee, in each
case executed and delivered by a duly authorized officer of the Company or the
applicable Subsidiary Guarantor, with a counterpart or conformed copy for each
Bank.
2007 Arrow Electronics Credit Agreement



--------------------------------------------------------------------------------



 



64

     (b) Corporate Proceedings of each Loan Party. The Administrative Agent
shall have received, with a counterpart for each Bank, a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the Board of Directors of each Loan Party (except any Foreign Subsidiary
Borrower) authorizing (i) the execution, delivery and performance of each Credit
Document to which it is a party and (ii) in the case of each Borrower (except
any Foreign Subsidiary Borrower), the borrowings contemplated hereunder,
certified by the Secretary, an Assistant Secretary, or the Vice President and
General Counsel of such Loan Party as of the Closing Date, which certificate
shall be in form and substance satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded.
     (c) Fees and Expenses. The Administrative Agent shall have received the
fees and expenses to be received on or prior to the Closing Date pursuant to
subsection 8.1(c).
     (d) Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Bank, the following executed legal opinions:
          (i) the executed legal opinion of Milbank, Tweed, Hadley & McCloy LLP,
counsel to the Company and the Subsidiary Borrowers, substantially in the form
of Exhibit G-1, with such modifications therein as shall be reasonably requested
or approved by the Administrative Agent; and
          (ii) the executed legal opinion of Peter S. Brown, general counsel of
the Company, substantially in the form of Exhibit G-2, with such modifications
therein as shall be reasonably requested or approved by the Administrative
Agent.
     Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement and the other Credit Documents as
the Administrative Agent may reasonably require.
     (e) No Material Litigation. No litigation, inquiry, injunction or
restraining order shall be pending, entered or threatened (including any
proposed statute, rule or regulation) which in the reasonable judgment of any
Bank could have a Material Adverse Effect.
     (f) Existing Credit Agreement. Any principal, interest, fees or other
amounts owing or accrued and unpaid under the Existing Credit Agreement to any
Person which is a Bank under (and as defined in) the Existing Credit Agreement
shall have been paid in full to such Person.
     (g) Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent.
          10.2 Conditions to Each Extension of Credit. The agreement of each
Bank to make any Extension of Credit requested to be made by it on any date
(including, without
2007 Arrow Electronics Credit Agreement





--------------------------------------------------------------------------------



 



65
limitation, its initial Extension of Credit, but excluding any Committed Rate
Loan made pursuant to a Notice of Swing Line Refunding, pursuant to subsections
5.5(c) or 6.3 or pursuant to subsection 8.12(c) if the Dollar Equivalent Amount
thereof is not increased) is subject to the satisfaction of the following
conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Company and its Subsidiaries in or pursuant to the Credit
Documents (other than subsection 9.2) shall be true and correct in all material
respects on and as of such date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date after giving effect to the Loans requested to be made on
such date.
     (c) [reserved].
     (d) Borrowing Certificate. In the case of the first requested borrowing
subsequent to the Closing Date, the Administrative Agent shall have received
with a counterpart for each Bank, a certificate of the Company, dated as of such
date, substantially in the form of Exhibit E, with appropriate insertions and
attachments, satisfactory in form and substance to the Administrative Agent,
executed by any Responsible Officer of the Company.
     (e) Foreign Subsidiary Borrowers. In the case of the first requested
borrowing by each Foreign Subsidiary Borrower, the Company shall deliver to the
Administrative Agent (i) on or prior to such date a copy of the resolutions, in
form and substance satisfactory to the Administrative Agent, of the Board of
Directors of such Foreign Subsidiary Borrower authorizing (1) the execution,
delivery and performance of each Credit Document to which it is a party and
(2) the borrowings contemplated hereunder, certified by the Secretary or an
Assistant Secretary or other authorized officer of such Foreign Subsidiary
Borrower as of the Closing Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded and (ii) five (5) Business Days prior to such date any additional
information requested by the Banks in connection with Section 15.17.
Each borrowing by and Letter of Credit issued on behalf of any Borrower shall
constitute a representation and warranty by the Company and such Borrower as of
the date of such Loan and/or Letter of Credit that the conditions contained in
this subsection 10.2 have been satisfied.
SECTION 11. AFFIRMATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding and unpaid or any Loan or any
other amount is owing to any Bank, any Agent or the Administrative Agent
hereunder or under any Local Currency
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



66
Facility, the Company shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:
     11.1 Financial Statements. Furnish to each Bank:
     (a) as soon as available, but in any event within the earlier of
(i) 120 days after the end of each fiscal year of the Company or (ii) 30 days
after the date on which such financial statements are required to be filed with
the Securities and Exchange Commission under the Securities Act of 1933, a copy
of the audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations and shareholders equity and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Ernst & Young or other
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Required Banks; provided that the Company may in
lieu of furnishing such financial statements furnish to each Bank its Form 10-K
filed with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for such year;
     (b) as soon as available, but in any event within the earlier of
(i) 120 days after the end of each fiscal year of the Company or (ii) 30 days
after the date on which consolidated financial statements for the relevant
period are required to be filed with the Securities and Exchange Commission
under the Securities Act of 1933, the unaudited consolidating balance sheet of
the Company and its consolidated Subsidiaries by geographic region as at the end
of such year and the related unaudited consolidating statements of operations of
the Company and its consolidated Subsidiaries by geographic region for such
year, setting forth in each case in comparative form the figures for the
previous year, certified pursuant to subsection 11.2(b) by a Responsible Officer
as fairly presenting the consolidating financial condition and results of
operations of the Company and its consolidated Subsidiaries by geographic
region;
     (c) as soon as available, but in any event within the earlier of
(i) 60 days after the end of each of the first three quarterly periods of each
fiscal year of the Company or (ii) 15 days after the date on which such
financial statements are required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, the unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of operations and
shareholders’ equity and of cash flows of the Company and its consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
such quarter of the previous year, certified by a Responsible Officer as fairly
presenting in all material respects when considered in relation to the
consolidated financial statements of the Company and its consolidated
Subsidiaries (subject to normal year-end audit adjustments); provided that the
Company may in lieu of furnishing such unaudited consolidated balance sheet
furnish to each Bank its Form 10-Q filed with the Securities and Exchange
Commission or any successor or analogous Governmental Authority for the relevant
quarterly period; and
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



67
     (d) as soon as available, but in any event within the earlier of
(i) 60 days after the end of each of the first three quarterly periods of each
fiscal year of the Company or (ii) 15 days after the date on which consolidated
financial statements for the relevant period are required to be filed with the
Securities and Exchange Commission under the Securities Act of 1933, the
unaudited consolidating balance sheet of the Company and its consolidated
Subsidiaries by geographic region as at the end of such quarter and the related
unaudited consolidating statements of operations of the Company and its
consolidated Subsidiaries by geographic region for such quarter and the portion
of the fiscal year through the end of such quarter, in the case of the unaudited
consolidating balance sheet setting forth in comparative form the figures for
the previous year (but not the corresponding figures for such quarter of the
previous year) and in the case of the statements of operations setting forth in
comparative form the figures for such quarter of the previous year, certified by
a Responsible Officer as fairly presenting the consolidating financial condition
and results of operations of the Company and its consolidated Subsidiaries by
geographic region (subject to normal year-end audit adjustments);
the financial statements to be furnished pursuant to this subsection 11.1 shall
fairly present the consolidated (or consolidating by geographic region)
financial position and results of operations of the Company and its consolidated
Subsidiaries in accordance with GAAP (subject, in the case of subsections
11.1(c) and (d), to normal year-end audit adjustments and the absence of
complete footnotes) applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
Responsible Officer, as the case may be, and disclosed therein).
     11.2 Certificates; Other Information. Furnish to each Bank:
     (a) concurrently with the delivery of the financial statements referred to
in subsection 11.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
     (b) concurrently with the delivery of the financial statements referred to
in subsections 11.1(a) and 11.1(b), a certificate of a Responsible Officer
substantially in the form of Exhibit H;
     (c) concurrently with the delivery of the financial statements referred to
in subsection 11.1(c), a certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, the Company has observed
and performed all of its covenants and other agreements contained in this
Agreement and the other Credit Documents to which it is a party to be observed
or performed by it, (ii) that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified therein and (iii) setting
forth calculations supporting compliance with subsections 12.1(a) and (b);
     (d) as soon as delivered, a copy of the letter, addressed to the Company,
of the certified public accountants who prepared the financial statements
referred to in
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



68
subsection 11.1(a) for such fiscal year and otherwise referred to as a
“management letter”;
     (e) within five days after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders generally,
and within five days after the same are filed, copies of all financial
statements and reports which the Company or any of its Subsidiaries may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;
     (f) concurrently with the delivery of the financial statements referred to
in subsections 11.1(a) and 11.1(c), a certificate of a Responsible Officer
setting forth the name of each Foreign Subsidiary Borrower and each outstanding
Swing Line Loan, Competitive Advance Loan, Local Currency Loan made and Letter
of Credit issued to the Foreign Subsidiary Borrowers as of the date of such
financial statements; and
     (g) promptly, such additional documents, instruments, legal opinions or
financial and other information as the Administrative Agent or any Bank may from
time to time reasonably request.
          11.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, including, without limitation, all obligations
in respect of taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Company or its Subsidiaries, as the case may be, or where the failure to pay,
discharge or otherwise satisfy could not reasonably be expected to have a
Material Adverse Effect.
          11.4 Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same general type as now conducted by it and preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business except as otherwise permitted
pursuant to subsection 12.4; comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
          11.5 Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to each
Bank, upon written request, full information as to the insurance carried.
          11.6 Inspection of Property; Books and Records; Discussions. Keep
proper books of records and account in which the entries are, in all material
respects, full, true and correct in conformity with sound business practice and
all Requirements of Law shall be made of
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



69
all dealings and transactions in relation to its business and activities; and,
upon reasonable notice under the circumstances, permit representatives of the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Company and its Subsidiaries
with officers and employees of the Company and its Subsidiaries and with its
independent certified public accountants.
          11.7 Notices. Promptly, after the Company becomes aware thereof, give
notice to the Administrative Agent and each Bank of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
the Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority, which in either case of clauses
(i) or (ii), if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect or cause a Default or
an Event of Default;
     (c) any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which the amount involved is $20,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which could reasonably be expected to have a Material Adverse Effect;
     (d) the following events: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the terminating
(other than a standard termination under Section 4041(b) of ERISA),
Reorganization or Insolvency of, any Plan; and
     (e) any change, development or event involving a prospective change, which
has had or could reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.
          11.8 Environmental Laws.
          (a) Comply with, and take all reasonable efforts to ensure compliance
by all tenants and subtenants, if any, in all material respects with, all
applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and undertake all reasonable efforts to ensure that all
tenants and subtenants obtain and comply in all material respects with
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



70
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.
          11.9 Additional Subsidiary Guarantees. In the event that any Domestic
Subsidiary (with assets accounting for more than 5% of Total Assets) which is
not a Guarantor shall own any assets or generate any revenues (excluding any
Domestic Subsidiary the sole activities of which consist of entering into one or
more Permitted Receivables Securitizations), take all actions necessary to cause
such Domestic Subsidiary to execute and deliver a Subsidiary Guarantee, within
30 days of the occurrence of such event.
          11.10 Foreign Subsidiary Borrowers. Within 45 days after the Closing
Date, the Company shall deliver to the Administrative Agent (i) an executed
Foreign Subsidiary Opinion of counsel to each Foreign Subsidiary Borrower that
is a party to this Agreement on the Closing Date if the aggregate Exposure of
such Subsidiary owing to all Banks as of the Closing Date exceeds $20,000,000
and (ii) a copy of all documentation with respect to all Local Currency
Facilities.
SECTION 12. NEGATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding and unpaid or any other amount
is owing to any Bank, any Agent or the Administrative Agent hereunder or under
any Local Currency Facility:
          12.1 Financial Condition Covenants. The Company shall not:
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:

          Consolidated Fiscal Quarter   Leverage Ratio
December 31, 2006
  5.00 to 1.00
March 31, 2007
  5.00 to 1.00
June 30, 2007
  5.00 to 1.00
September 30, 2007
  5.00 to 1.00
December 31, 2007 and thereafter
  4.00 to 1.00

2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



71
          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

          Consolidated Fiscal Quarter   Interest Coverage Ratio
December 31, 2006
  2.50 to 1.00
March 31, 2007
  2.50 to 1.00
June 30, 2007
  2.50 to 1.00
September 30, 2007
  2.50 to 1.00
December 31, 2007 and thereafter
  3.00 to 1.00

          12.2 Limitation on Indebtedness of Subsidiaries
          . The Company shall not permit any of its Subsidiaries to, and the
Subsidiaries shall not, directly or indirectly, create, incur, assume or suffer
to exist any Indebtedness, except (a) any Indebtedness of Subsidiaries pursuant
to any of the Credit Documents, (b) any Indebtedness of any Domestic Subsidiary
otherwise permitted hereunder so long as such Domestic Subsidiary shall have
executed and delivered to the Administrative Agent a Subsidiary Guarantee and
such Subsidiary Guarantee shall be in full force and effect, (c) cash pooling
arrangements in connection with cash management systems entered into by the
Company or any Subsidiaries in the ordinary course of business; provided that
such arrangements do not have a negative balance, (d) Indebtedness in respect of
drafts on Italian banks with regard to working capital needs in the ordinary
course of business, (e) Indebtedness of any Foreign Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (provided that such Indebtedness is incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement), (f) Indebtedness of any Foreign Subsidiary owing to the Company
or any other Subsidiary, (g) Indebtedness outstanding on the date hereof and
specified on Schedule 12.2 and any refinancings, refundings, renewals or
extensions thereof (without increasing the principal amount thereof, or
shortening the maturity of, the principal amount thereof), (h) Indebtedness
consisting of liabilities of any Subsidiary in respect of a Permitted
Receivables Securitization in an aggregate amount up to $550,000,000 and (i) any
other Indebtedness of a Foreign Subsidiary in an aggregate amount not to exceed
$250,000,000, in addition to Indebtedness of Foreign Subsidiaries in existence
on the Closing Date and specified on Schedule 12.2.
          12.3 Limitation on Liens. The Company shall not, and shall not permit
any of its Domestic Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



72
     (a) Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Domestic Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Domestic Subsidiary;
     (f) Liens created in connection with Indebtedness incurred pursuant to
Section 12.2(h);
     (g) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (h) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iii) such security interests
shall not apply to any other property or assets of the Company or any
Subsidiary;
     (i) any Lien on a bank account of the Company or any Subsidiary arising in
connection with the cash pooling arrangements referred to in Section 12.2(c);
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



73
     (j) Liens arising out of any judgment or award (i) with respect to which an
appeal or proceeding for review is being prosecuted in good faith bv appropriate
proceedings diligently conducted, and with respect to which a stay of execution
is in effect; and (ii) that does not constitute an Event of Default under clause
(i) of Section 13; and
     (k) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Company and all Domestic Subsidiaries) a Dollar Equivalent
Amount equal to $50,000,000 at any time outstanding.
          12.4 Limitation on Fundamental Changes. The Company shall not, and
shall not permit any of its Domestic Subsidiaries to, directly or indirectly,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except:
          (i) any Subsidiary may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any one or more wholly-owned Domestic Subsidiaries;
and
          (ii) any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) (a) to the
Company or any other wholly owned Domestic Subsidiary or (b) to any other Person
if the Company would be permitted to sell such assets directly to such Person
under this Section 12.4.
          12.5 Limitations on Payments. For the period from and including the
Closing Date until and including the first fiscal quarter end on which the
Consolidated Leverage Ratio for the period of four consecutive quarters ending
on such date is less than 3.5 to 1.0 (before and after giving effect to such
restricted payment), the Company shall not, and shall not permit any of its
Subsidiaries to, make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Loan Party, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Loan Party (collectively, “Restricted Payments”), except that (v) the
Company or any Subsidiary may purchase all or any portion of the minority equity
interests in any Subsidiary less than wholly-owned (directly or indirectly) by
the Company, (w) any Subsidiary or Loan Party may make Restricted Payments to
any other Loan Party, (x) any Loan Party may make Restricted Payments consisting
solely of Capital Stock of any Loan Party, (y) the Borrower may make Restricted
Payments with the proceeds (with carryover of excess proceeds from the current
fiscal year to the following fiscal year) from the exercise of stock options in
each fiscal year of the Borrower and (z) any Loan Party may make payments
related to restricted stock or performance shares for employee compensation and
ESOP related purchases in an aggregate amount not to exceed $30,000,000 in each
fiscal year of the Borrower.
          12.6 Limitations on Acquisitions. The Company shall not, and shall not
permit any of its Subsidiaries to, purchase any assets constituting a business
unit of, or the Capital Stock
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



74
of, any Person, or make any investment in or loan or advance to any joint
venture except for investments in Existing Joint Ventures in an aggregate amount
not to exceed $50,000,000, Permitted Joint Ventures and Permitted Acquisitions;
provided that immediately prior to and after giving effect to such Permitted
Acquisition:
          (a) no Default or Event of Default shall have occurred and be
continuing; and
          (b) such Permitted Joint Ventures and Permitted Acquisitions are
funded (i) with common stock of the Company; or (ii) cash or other
consideration, so long as, at the time of and after giving pro forma effect to
such Permitted Joint Venture or Permitted Acquisitions funded with consideration
other than common stock of the Company, either (A) the Consolidated Leverage
Ratio is less than or equal to 4.00 to 1.00 or (B) the Company has Liquidity of
at least $450,000,000; provided that the criteria set forth under this clause
(b)(ii) shall not be a condition to consummation of Permitted Joint Ventures or
Permitted Acquisitions for aggregate consideration not exceeding $50,000,000 in
each fiscal year of the Company.
          12.7 Limitation on Negative Pledge Clauses. The Company shall not, and
shall not permit any of its Subsidiaries to, enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Company or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the obligations of the Loan Parties under the Credit
Documents, other than (a) this Agreement and the other Credit Documents,
(b) conditions imposed by law, regulation, court order, rule or decree,
(c) agreements relating to Property encumbered by Liens permitted by
Section 12.3 as long as such agreements apply only to the Property encumbered by
such Liens, any inventory or goods, the sale of which may give rise to a
“Receivable” (as such term is defined in the Permitted Receivables Agreement) or
the assignment of any right to receive income in respect of such inventory or
goods, (d) restrictions contained in the Arrow Note Documents or any other
evidence of Indebtedness so long as not materially more restrictive in the
aggregate than the Arrow Note Documents, (e) any agreement relating to Property
of a Subsidiary that is in effect at the time such Person becomes a Subsidiary
(provided that such agreement was not entered into in contemplation of such
Person becoming a Subsidiary), (f) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (g) any agreement evidencing Indebtedness of any Foreign
Subsidiary permitted by Section 12.2 so long as such agreement does not restrict
any Lien securing any Property of the Company or any Domestic Subsidiary,
(h) agreements with suppliers to the Company or any Subsidiary relating to any
inventory supplied by such suppliers and (i) any restrictions in Hedging
Agreements that require the granting of liens to the counterparty thereunder on
an equal and ratable basis with Liens securing the obligations of the Loan
Parties under the Credit Documents.
          12.8 Limitation on Restrictions on Subsidiary Distributions. The
Company shall not, and shall not permit any of its Subsidiaries to, enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to (a) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
the Company or any other Subsidiary, (b) make investments in the Company or any
other
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



75
Subsidiary or (c) transfer any of its assets to the Company or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) conditions imposed
by law, regulation, court order, rule or decree, (iv) restrictions relating to
any special purpose entity under any Permitted Receivables Securitization,
(v) any restriction imposed on any Subsidiary that is in effect at the time such
Person becomes a Subsidiary (provided that such restriction was not entered into
in contemplation of such Person becoming a Subsidiary) and (vi) any restriction
in any agreement evidencing Indebtedness of any Foreign Subsidiary permitted by
Section 12.2.
SECTION 13. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) (i) Any Specified Borrower shall fail to pay any principal of any Loan
or any Reimbursement Obligation owing by it when due (whether at the stated
maturity, by acceleration or otherwise) in accordance with the terms hereof; or
(ii) any Local Currency Borrower shall fail to pay any principal of on any Local
Currency Loan when due in accordance with the applicable terms of the relevant
Local Currency Facility; or (iii) any Specified Borrower or Local Currency
Borrower shall fail to pay any interest on any Loan or Local Currency Loan or
any fee or any other amount payable hereunder or under any Local Currency
Facility, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof; or
     (b) Any representation or warranty made or deemed made by the Company or
any Subsidiary herein or in any other Credit Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or
     (c) The Company or any Subsidiary shall default in the observance or
performance of any agreement contained in Section 12 and, with respect to
subsections 12.2 and 12.3, such default shall continue unremedied for a period
of 20 days; or
     (d) The Company or any Subsidiary shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Credit Document (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after the Company has knowledge thereof; or
     (e) Any of the Credit Documents shall cease, for any reason, to be in full
force and effect, or the Company shall so assert in writing (except for the
termination of any Local Currency Facility if all Local Currency Loans and other
amounts owing thereunder are paid in full); or
     (f) The Company or any of its consolidated Subsidiaries shall (i) default
in any payment of principal of or interest of any Indebtedness (other than the
Loans and
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



76
Reimbursement Obligations) or in the payment of any Guarantee Obligation or in
connection with any Permitted Receivables Securitization, in each case with an
outstanding principal amount in excess of a Dollar Equivalent Amount equal to
$50,000,000 when due beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness or Guarantee Obligation
was created; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness, Guarantee Obligation
or Permitted Receivables Securitization or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable; or
     (g) (i) Any Specified Borrower, or any Subsidiary that, directly or
indirectly, accounts for more than 5% of Total Assets, at any date shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Company or any such Subsidiary shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Specified Borrower or any Subsidiary any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Specified Borrower or any Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or
     (h) (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Company or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Banks, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Company
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



77
Banks is likely to, incur any liability in connection with a withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to subject
the Company to any tax, penalty or other liabilities in the aggregate material
in relation to the business, operations, property or financial or other
condition of the Company; or
     (i) One or more judgments or decrees (other than those related to material
litigation listed on Schedule 13(i); provided that the aggregate amount of such
judgments shall not exceed $50,000,000) shall be entered against the Company or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance) of a Dollar Equivalent Amount equal to $50,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or
     (j) The Company Guarantee or any Subsidiary Guarantee shall cease, for any
reason, to be in full force and effect (other than, in the case of any
Subsidiary Guarantee, in accordance with the terms thereof) or any Guarantor
party thereto shall so assert; or
     (k) A Change in Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Specified
Borrower or Guarantor, automatically the Commitments shall immediately terminate
and the Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall become
immediately due and payable and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, by notice to the Company declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Banks, the
Administrative Agent may, or upon the request of the Required Banks, the
Administrative Agent shall, by notice to the Company, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
sentence, the applicable Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of Letters of Credit issued for its
account. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the L/C Participants, a security interest in
such cash collateral to secure all obligations of such Borrower under this
Agreement and the other Loan Documents. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



78
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the applicable Borrower hereunder. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the
applicable Borrower hereunder shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the applicable Borrower.
The Borrowers shall execute and deliver to the Administrative Agent, for the
account of the Issuing Banks and the L/C Participants, such further documents
and instruments as the Administrative Agent may request to evidence the creation
and perfection of the within security interest in such cash collateral account.
          Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE
ARRANGER
          14.1 Appointment. Each Bank hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A., as the Administrative Agent of such Bank under this
Agreement and the other Credit Documents, and each such Bank irrevocably
authorizes JPMorgan Chase Bank, N.A., as the Administrative Agent for such Bank,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
          14.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.
          14.3 Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Banks for any
recitals, statements, representations or warranties made by the Company or any
officer thereof contained in this Agreement or any other Credit Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Company to perform its
obligations hereunder or thereunder.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



79
The Administrative Agent shall not be under any obligation to any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement (other than conditions
precedent set forth in Section 10.1) or any other Credit Document, or to inspect
the properties, books or records of the Company.
          14.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Banks or all of the Banks, as may be required hereunder, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected from liability to the Banks in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks or all of the Banks, as may be
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and their respective
successors and assigns.
          14.5 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Banks or all of the Banks, as may be required hereunder;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.
          14.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Company,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Bank. Each Bank represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its Loans
hereunder and enter into this Agreement and the other Credit Documents to which
it is or will be a party. Each Bank also represents that it will, independently
and without reliance upon the Administrative
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



80
Agent or any other Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Company and its Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Banks by the Administrative Agent hereunder, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Company and its Subsidiaries
which may come into the possession of the Administrative Agent and any Issuing
Bank or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
          14.7 Indemnification. The Banks agree to indemnify the Administrative
Agent and each Issuing Bank in their respective capacities as such (to the
extent not reimbursed by the Company and without limiting the obligation of the
Company to do so), ratably according to their respective Revolving Commitment
Percentages or Term Percentages, as applicable, in effect on the date on which
indemnification is sought under this subsection (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their Revolving
Commitment Percentages or Term Percentages, as applicable, immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or any Issuing Bank in any way
relating to or arising out of this Agreement, any of the other Credit Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or any Issuing Bank under or in connection with any of
the foregoing; provided that no Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s or Issuing Bank’s, as the case may be, gross negligence
or willful misconduct. The agreements in this subsection shall survive the
payment of the Loans, the Reimbursement Obligations and all other amounts
payable hereunder.
          14.8 Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Company and any of its
Subsidiaries as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Credit Documents. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Bank and may
exercise the same as though it were not the Administrative Agent, and the terms
“Bank” and “Banks” shall include the Administrative Agent in its individual
capacity.
          14.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Banks; provided that
any such resignation shall
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



81
not be effective until a successor agent has been appointed and approved in
accordance with this subsection 14.9, and such successor agent has accepted its
appointment. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Banks
shall appoint from among the Banks a successor administrative agent for the
Banks, which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld or delayed or be required during the
existence of an Event of Default), whereupon such successor administrative agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this subsection shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Credit Documents.
          14.10 The Arranger and Syndication Agents. Each Bank acknowledges that
none of the Arranger and the Syndication Agents, in such respective capacity,
shall have any duties or responsibilities, or shall incur any liabilities, under
this Agreement or the other Credit Documents.
SECTION 15. MISCELLANEOUS
          15.1 Amendments and Waivers.
          (a) Neither this Agreement nor any other Credit Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this subsection. The Required Banks may, or,
with the written consent of the Required Banks, the Administrative Agent may,
from time to time, (i) enter into with the Loan Parties party thereto written
amendments, supplements or modifications to this Agreement and the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Banks or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Banks or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan or reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof or
increase the aggregate amount or extend the expiration date of any Bank’s
Commitment, in each case without the consent of each Bank directly affected
thereby, or (ii) amend, modify or waive any provision of this subsection or
reduce the percentage specified in the definition of Required Banks, or consent
to the assignment or transfer by the Company of any of its rights and
obligations under this Agreement and the other Credit Documents or amend, modify
or waive subsection 8.3(a) or 15.6(a), or amend, modify or waive any other
provision hereof specifying the number or percentage of Banks required to waive,
amend or modify any rights hereunder or any determination granting consent
hereunder, or release any Subsidiary from its Subsidiary Guarantee or release
the Company from the Company
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



82
Guarantee, in each case without the written consent of all the Banks, or (iii)
amend, modify or waive any provision of Section 14 without the written consent
of the then Administrative Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Banks and shall be
binding upon the Company, the Subsidiary Borrowers, the Banks, the Syndication
Agents, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Company, the Banks and the Administrative Agent shall be
restored to their former position and rights hereunder and under any other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
          (b) In addition to amendments effected pursuant to the foregoing
paragraph (a), Schedules II, III and IV may be amended as follows:
          (i) (A) Schedule II will be amended to add Subsidiaries of the Company
as additional Subsidiary Borrowers upon (A) execution and delivery by the
Company, any such Subsidiary Borrower and the Administrative Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Subsidiary Borrower, and
(B) delivery to the Administrative Agent of (1) if reasonably requested by the
Administrative Agent, a legal opinion in respect of such additional Subsidiary
Borrower and (2) such other documents with respect thereto as the Administrative
Agent shall reasonably request. Notwithstanding the provisions of this
Section 15.1(b)(i), if at any time after the Closing Date the Company intends to
amend Schedule II to add an additional Foreign Subsidiary Borrower the Company
shall, upon not less than 15 Business Days’ notice, deliver to the
Administrative Agent a designation letter duly executed by the Company and such
respective Foreign Subsidiary which shall designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower for purposes of this Agreement. The Administrative
Agent shall promptly notify each Bank of each such designation by the Company
and the identity of the respective Foreign Subsidiary. If the Company shall
designate as a Foreign Subsidiary Borrower hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Bank
may, with notice to the Administrative Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Bank to act as the Bank in respect of
such Foreign Subsidiary Borrower.
          (B) As soon as practicable after receiving notice from the
Administrative Agent of the Company’s intent to designate a Foreign Subsidiary
as a Foreign Subsidiary Borrower, and in any event at least 10 Business Days
prior to the delivery of an executed Joinder Agreement pursuant to this
Section 15.1(b)(i), for a designated Foreign Subsidiary Borrower that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Bank that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such designated
Foreign Subsidiary Borrower directly or through an Affiliate of such Bank as
provided in the immediately preceding paragraph (a “Protesting Bank”) shall so
notify the Company and the Administrative Agent in writing. With respect to each
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



83
Protesting Bank, the Company shall, effective on or before the date that such
designated Foreign Subsidiary Borrower shall have the right to borrow hereunder,
(A) notify the Administrative Agent and such Protesting Bank of the designation
of a Replacement Bank to assume the Commitments, if any, and the obligations of
such Protesting Bank in accordance with clause (e) below, (B) notify the
Administrative Agent and such Protesting Bank that the Commitments of such
Protesting Bank shall be terminated; provided that such Protesting Bank shall
have received payment of an amount equal to the outstanding principal of its
Loans and/or L/C Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant designated Foreign Subsidiary Borrower (in the case of all other
amounts), or (C) cancel its request to designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower hereunder.
          (ii) Schedule II will be amended to remove any Subsidiary as a
Subsidiary Borrower upon (A) execution and delivery by the Company of a
Schedule Amendment providing for such amendment, (b) repayment in full of all
outstanding Loans of such Subsidiary Borrower and (c) cash collateralization of
all outstanding Letters of Credit issued for the account of such Subsidiary
Borrower.
          (iii) Schedule III will be amended to designate other Banks as
additional or replacement Swing Line Banks or additional Issuing Banks, upon
execution and delivery by the Company, the Administrative Agent and such
additional or replacement Swing Line Bank or additional Issuing Bank, as the
case may be, of a Schedule Amendment providing for such amendment. In the case
of any replacement of a Swing Line Bank pursuant to a Schedule Amendment, the
existing Swing Line Bank replaced pursuant thereto shall cease to be a Swing
Line Bank upon the effectiveness of such Schedule Amendment and the repayment of
all Swing Line Loans owing to such replaced Swing Line Bank.
          (iv) Schedule III will be amended to change administrative information
(including the Swing Line Rate definition) with respect to Swing Line Banks or
Issuing Banks, upon execution and delivery by the Company, the Administrative
Agent and such Swing Line Bank or Issuing Bank, as the case may be, of a
Schedule Amendment providing for such amendment.
          (v) Schedule IV will be amended to change administrative information
contained therein (other than any interest rate definition, Funding Time,
Payment Time or notice time contained therein) or to add Available Foreign
Currencies (and related interest rate definitions and administrative
information), upon execution and delivery by the Company and the Administrative
Agent of a Schedule Amendment providing for such amendment.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



84
          (vi) Schedule IV will be amended to conform any Funding Time, Payment
Time or notice time contained therein to then-prevailing market practices, upon
execution and delivery by the Company, the Required Banks and the Administrative
Agent of a Schedule Amendment providing for such amendment.
          (vii) Schedule IV will be amended to change any interest rate
definition contained therein, upon execution and delivery by the Company, all
the Banks and the Administrative Agent of a Schedule Amendment providing for
such amendment.
          (c) The Administrative Agent shall give prompt notice to each Bank of
any amendment effect pursuant to subsection 15.1(b).
          (d) Notwithstanding the provisions of this subsection 15.1, any Local
Currency Facility may be amended, supplemented or otherwise modified in
accordance with its terms so long as after giving effect thereto either (i) such
Local Currency Facility ceases to be a “Local Currency Facility” and the Company
so notifies the Administrative Agent or (ii) the Local Currency Facility
continues to meet the requirements of a Local Currency Facility set forth
herein.
          (e) The Company may designate a Replacement Bank to assume the
Commitments, if any, and the obligations of any Bank (an “Objecting Bank”) that
is a Protesting Bank under clause (b) above or refuses to consent to (x) an
amendment, supplement or waiver that both requires the consent of all the Banks
in order to become effective and is acceptable to one or more other Banks
constituting the Required Banks or (y) any Extension Request, and to purchase
the outstanding Loans of such Objecting Bank and such Objecting Bank’s rights
hereunder and with respect thereto, without recourse upon, or warranty by, or
expense to, such Objecting Bank (unless such Objecting Bank agrees otherwise),
for a purchase price equal to the outstanding principal amount of the Loans of
such Objecting Bank plus (i) all interest accrued and unpaid thereon and all
other amounts owing to such Objecting Bank hereunder and (ii) any amount which
would be payable to such Objecting Bank pursuant to subsection 8.8 (assuming
that all Loans of such Objecting Bank were prepaid on the date of such
assumption), and upon such assumption and purchase by the Replacement Bank, such
Replacement Bank, if it is not already a Bank, shall be deemed to be a “Bank”
for purposes of this Agreement and such Objecting Bank shall cease to be a
“Bank” for purposes of this Agreement and shall no longer have any obligations
or rights hereunder (other than any obligations or rights which according to
this Agreement shall survive the termination of this Agreement).
          15.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or five days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Company, the Subsidiary
Borrowers and the Administrative Agent, and as set forth in Schedule I in the
case of the other parties hereto, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



85

     
The Company:
  Arrow Electronics, Inc.
 
  50 Marcus Drive
 
  Melville, New York 11747
 
  Attention: Ira M. Birns
 
  Telecopy: (631) 847-5379
 
  Telephone: (631) 847-1657
 
   
The Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  270 Park Avenue, 4th Floor
 
  New York, New York 10017
 
  Attention: Peter Thauer
 
  Telecopy: (212) 270-4584
 
  Telephone: (212) 270-6289
 
   
with a copy to:
  JPMorgan Chase Bank, N.A.
 
  1111 Fannin, 10th Floor
 
  Houston, Texas 77002
 
  Attention: Maria Giannavola
 
  Telecopy: (713) 750-2629
 
  Telephone: (713) 750-2358
 
   
The Subsidiary Borrowers:
  c/o Arrow Electronics, Inc
 
  50 Marcus Drive
 
  Melville, New York 11747
 
  Attention: Ira M. Birns
 
  Telecopy: (631) 847-5379
 
  Telephone: (631) 847-1657

; provided that any Notice of Borrowing, Notice of Continuation, Notice of
Conversion, Notice of Swing Line Outstandings, Notice of Swing Line Refunding,
Notice of Local Currency Outstandings, Notice of Prepayment, Notice of Swing
Line or Borrowing, or any notice pursuant to subsections 2.4, 5.2 or 8.16 shall
not be effective until received.
          15.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Bank, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          15.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
other Credit Documents and the making of the Loans hereunder and the issuance of
Letters of Credit.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



86
          15.5 Payment of Expenses and Taxes.
          The Company agrees (a) to pay or reimburse the Administrative Agent
and the Arranger for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the fees and
disbursements of counsel to the Administrative Agent and the Arranger, (b) to
pay or reimburse each Bank and the Administrative Agent and any Issuing Bank for
all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents upon the occurrence of an Event of
Default, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent and to the several Banks and any Issuing Bank
(including the allocated fees and expenses of in-house counsel), and (c) to pay,
indemnify, and hold each Bank, each Agent, the Arranger and the Administrative
Agent and any Issuing Bank harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Credit Documents and any such other
documents, and (d) to pay, indemnify, and hold each Bank, each Agent, the
Arranger and the Administrative Agent and any Issuing Bank (and their respective
directors, officers, employees and agents) (collectively, the “indemnified
person”) harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Company, any of its Subsidiaries or any of
the Properties (it being understood that costs and expenses incurred in
connection with the enforcement or preservation of rights under this Agreement
and the other Credit Documents shall be paid or reimbursed in accordance with
clause (b) above rather than this clause (d)) (all the foregoing in this clause
(d), collectively, the “indemnified liabilities”), provided, that the Company
shall have no obligation hereunder to any indemnified person with respect to
indemnified liabilities to the extent such indemnified liabilities are found by
final, nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such indemnified
person. Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any indemnified
person. Any payments required to be mad e by the Company under this subsection
15.5 shall be made within 30 days of the demand therefor. The agreements in this
subsection shall survive repayment of the Loans and all other amounts payable
hereunder.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



87
          15.6 Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Specified Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by a Specified
Borrower without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Bank may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:
     (A) the Company (such consent not to be unreasonably withheld), provided
that no consent of the Company shall be required for an assignment to a Bank, an
affiliate of a Bank, an Approved Fund (as defined below) or, if an Event of
Default under Section 13(a), 13(c) or 13(g) has occurred and is continuing, any
other Person; and
     (B) the Administrative Agent; and
     (C) the Issuing Bank (in the case of assignments of the Revolving Loans)
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Bank, an affiliate of a Bank
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Company shall be required if
an Event of Default under Section 13(a), 13(c) or 13(g) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Bank and
its affiliates or Approved Funds, if any; provided further that after giving
effect to any such assignment, the transferor Bank’s aggregate Dollar Equivalent
Amount of its Local Currency Bank Maximum Borrowing Amount under all Local
Currency Facilities may not exceed its Commitment hereunder;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (C) the Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



88
          For the purposes of this Section 15.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Bank, (b) an affiliate of a Bank or (c) an entity or an affiliate of an entity
that administers or manages a Bank.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 8.5, 8.6,
8.8 and 15.5). Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this Section 15.6 shall be
treated for purposes of this Agreement as a sale by such Bank of a participation
in such rights and obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Company, the Administrative Agent, the Issuing Bank and the Banks may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, the Issuing Bank and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Bank and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Bank
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Bank may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Bank’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing Bank
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



89
this Agreement. Any agreement pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Bank
directly affected thereby pursuant to the proviso to the second sentence of
Section 15.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 8.5, 8.6 and 8.8 to the same extent as if
it were a Bank and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 15.7(b) as though it were a Bank,
provided such Participant shall be subject to Section 15.7(a) as though it were
a Bank.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 8.5 or 8.6 than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Bank shall
not be entitled to the benefits of Section 8.6 unless such Participant complies
with such Section.
          (d) Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Bank as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Bank, agrees to issue Notes to any Bank requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Bank may assign any or
all of the Loans it may have funded hereunder to its designating Bank without
the consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 15.6(b). Each of the Company, each Bank and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Bank or join any other Person in instituting against a Conduit Bank any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state bankruptcy or similar law, for one year and one day after the
payment in full of the latest maturing commercial paper note issued by such
Conduit Bank; provided, however, that each Bank designating any Conduit Bank
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Bank during such period of forbearance.
          15.7 Adjustments; Set-off.
          (a) If any Bank (a “benefitted Bank”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations then due
and owing to it, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set- 
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



90
off, pursuant to events or proceedings of the nature referred to in
Section 13(g), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Bank, if any, in respect of such other
Bank’s Loans or the Reimbursement Obligations then due and owing to it, or
interest thereon, such benefitted Bank shall purchase for cash from the other
Banks a participating interest in such portion of each such other Bank’s Loan or
the Reimbursement Obligations owing to it, or shall provide such other Banks
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefitted Bank to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Banks; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefitted Bank, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each of the Company and the Subsidiary Borrowers
agrees that each Bank so purchasing a portion of another Bank’s Loan may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Bank were the direct
holder of such portion.
          (b) In addition to any rights and remedies of the Banks provided by
law, each Bank shall have the right, without prior notice to the Company or any
Subsidiary Borrower, any such notice being expressly waived by the Company and
the Subsidiary Borrowers to the extent permitted by applicable law, upon any
amount becoming due and payable by the Company hereunder or under this Agreement
or the other Credit Documents (whether at the stated maturity, by acceleration
or otherwise) to set-off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank or any branch or agency
thereof to or for the credit or the account of the Company or such Subsidiary
Borrower, as the case may be. Each Bank agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application.
          15.8 Power of Attorney. Each Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement, the Applications and each other
Credit Document, including, without limitation, execution and delivery of any
amendments, supplements, waivers or other modifications hereto or thereto,
receipt of any notices hereunder or thereunder and receipt of service of process
in connection herewith or therewith. Each Subsidiary Borrower hereby explicitly
acknowledges that the Administrative Agent and each Bank has executed and
delivered this Agreement and each other Credit Document to which it is a party,
and has performed its obligations under this Agreement and each other Credit
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this subsection 15.8. The power of attorney
granted by each Subsidiary Borrower hereunder is coupled with an interest.
          15.9 Judgment.
          (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



91
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding the day on which final judgment is given.
          (b) The obligation of the Company or any Subsidiary Borrower in
respect of any sum due to any Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement or the other Credit Documents (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in the Judgment Currency such Bank or the Administrative
Agent (as the case may be) may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to such Bank
or the Administrative Agent (as the case may be) in the Agreement Currency, the
Company or such Subsidiary Borrower (as the case may be) agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Bank or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Bank or the Administrative Agent (as the case may be), such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Company or such
Subsidiary Borrower (as the case may be) such excess.
          15.10 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.
          15.11 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          15.12 Integration. This Agreement and the other Credit Documents
represent the agreement of the Company, the Subsidiary Borrowers, the
Syndication Agents, the Administrative Agent and the Banks with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Bank relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.
          15.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(OTHER THAN ANY LOCAL CURRENCY FACILITY) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN ANY
LOCAL CURRENCY FACILITY) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



92
          15.14 Submission To Jurisdiction; Waivers.
          (a) Each of the Company and the Subsidiary Borrowers hereby
irrevocably and unconditionally:
          (i) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (ii) consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (iii) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 15.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (iv) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (v) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.
          (b) Each Subsidiary Borrower hereby irrevocably appoints the Company
as its agent for service of process in any proceeding referred to in subsection
15.14(a) and agrees that service of process in any such proceeding may be made
by mailing or delivering a copy thereof to it care of the Company at its address
for notice set forth in subsection 15.2.
          15.15 Acknowledgements. Each of the Company and the Subsidiary
Borrowers hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
     (b) none of the Syndication Agents, the Administrative Agent or any Bank
has any fiduciary relationship with or duty to the Company and the Subsidiary
Borrowers arising out of or in connection with this Agreement or any of the
other Credit Documents, and the relationship between the Syndication Agents, the
Administrative Agent and the
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



93
Banks, on one hand, and the Company and the Subsidiary Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
     (c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Banks or among the Company and the Subsidiary Borrowers and the Banks.
          15.16 WAIVERS OF JURY TRIAL. THE COMPANY, THE SUBSIDIARY BORROWERS,
THE SYNDICATION AGENTS, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          15.17 USA Patriot Act. Each Bank hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Bank to identify each Borrower in accordance with the Act.
2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            ARROW ELECTRONICS, INC.
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        ARROW EUROPE GMBH
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        ARROW CENTRAL EUROPE GMBH
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        ARROW ELECTRONICS (UK) LTD.
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        ARROW FRANCE S.A.
      By:   /s/ Peter S. Brown         Name:   Peter S. Brown        Title:  
Director        ARROW NORDIC COMPONENTS AB
      By:   /s/ Peter S. Brown         Name:   Peter S. Brown        Title:  
Director   

2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



            MICROTRONICA UK
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        B.V. ARROW ELECTRONICS DLC
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        ARROW ASIA PAC LTD.
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director        COMPONENTS AGENT (CAYMAN) LTD.
      By:   /s/ Paul J. Reilly         Name:   Paul J. Reilly        Title:  
Director   

- 95 -



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent, as an Agent and as a Bank
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Vice President   

- 96 -



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Syndication
Agent and as a Bank
      By:   /s/ Thomas R. Sullivan         Name:   Thomas R. Sullivan       
Title:   Vice President        THE BANK OF NOVA SCOTIA, as a Syndication
Agent and as a Bank
      By:   /s/ Ajit Goswami         Name:   Ajit Goswami        Title:  
Director        BNP PARIBAS, as Syndication Agent and as a
Bank
      By:   /s/ Richard Dacosta         Name:   Richard Dacosta        Title:  
Director              By:   /s/ Betangere Allen         Name:   Betangere Allen 
      Title:   Vice President        WACHOVIA BANK NATIONAL
ASSOCIATION, as Syndication Agent and as a
Bank
      By:   /s/ C. Jeffrey Seaton         Name:   C. Jeffrey Seaton       
Title:   Managing Director   

- 97 -



--------------------------------------------------------------------------------



 



            Credit Industrial et Commercial, as a Bank
(name of institution)
      By:   /s/ Etienne Deslauriers       Name: Etienne Deslauriers      Title:
Dpt Ingenierie et Montage Bancaire              By:   /s/ Michael Tailliez      
Name:   Michael Tailliez      Title:   Dpt Ingenierie et Montage Bancaire     

2007 Arrow Electronics Credit Agreement

 



--------------------------------------------------------------------------------



 



            Credit Suisse, Cayman Islands Branch as a Bank
      By:   /s/ Alain Deoust       Name:   Alain Deoust      Title:   Director 
            By:   /s/ Denise L. Alvarez       Name:   Denise L. Alvarez     
Title:   Associate   

- 99 -



--------------------------------------------------------------------------------



 



            HSBC Bank USA, National Association, as a Bank
      By:   /s/ Lawrence Li       Name:   Lawrence Li      Title:   Vice
President   

- 100 -



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD., as a Bank
      By:   /s/ Bertram Tang       Name:   Bertram Tang      Title:   Senior
Vice President & Team Leader   

- 101 -



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, as a Bank
      By:   /s/ Daniel Twenge       Name:   Daniel Twenge      Title:  
Authorized Signatory   

- 102 -



--------------------------------------------------------------------------------



 



            Standard Chartered Bank, as a Bank
      By:   /s/ Maria Carolina Torres       Name:   Maria Carolina Torres A2390 
    Title:   Syndications, Capital Markets              By:   /s/ Robert K.
Reddington       Name:   Robert K. Reddington      Title:   AVP/Credit
Documentation
Credit Risk Control   

- 103 -



--------------------------------------------------------------------------------



 



            The Bank of Tokyo-Mitsubishi UFJ, Ltd.
New York Branch, as a Bank
      By:   /s/ Chi-Cheng Chen       Name:   Chi-Cheng Chen      Title:  
Authorized Signatory   

- 104 -



--------------------------------------------------------------------------------



 



            WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of
William Street Commitment Corporation),
as a Bank
      By:   /s/ Mark Walton       Name:   Mark Walton      Title:   Assistant
Vice President   

- 105 -



--------------------------------------------------------------------------------



 



            Bank of China, New York Branch, as a Bank
      By:   /s/ Xiaojing Li       Name:   Xiaojing Li      Title:   General
Manager   

- 106 -



--------------------------------------------------------------------------------



 



            Danske Bank A/S, Denmark, Sweden Branch, as a
Bank
      By:   /s/ Bjorn Serrander       Name:   Bjorn Serrander              By:  
/s/ Henrik Huttemeier       Name:   Henrik Huttemeier           

- 107 -



--------------------------------------------------------------------------------



 



            KeyBank N.A., as a Bank
      By:   /s/ Daniel J. Fosina       Name:   Daniel J. Fosina      Title:  
Vice President, Sr. Relationship Manager   

- 108 -



--------------------------------------------------------------------------------



 



            North Fork Bank, as a Bank
      By:   /s/ Philip Davi       Name:   Philip Davi      Title:   Senior Vice
President   

- 109 -



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Bank
      By:   /s/ Jordan Fragiacomo       Name:   Jordan Fragiacomo      Title:  
Vice President     

- 110 -